Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 1 of 55

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT PENNSYLVANTA -

ORLANDO BAEZ, : CASE NO#. 2:17-CV-01375
Plaintifé, :

oe

Vs.
CIVIL ACTION

BYUNGHAK JIN, ET AL.,
RETALIATION

JURY TRIAL DEMAND FILED

FEB 24 2020

Defendants.

ee 00 ef ce be ve

PLAINTIFF'S OBJECTIONS TO THE

REPORT AND RECOMMENDATION OF - CLERK U.S. DISTRICT COURT
MAGISTRATE JUDGE LISA P. LENIHAN WEST. DIST. OF PENNSYLVANIA

 

NOW COME: Plaintiff, Orlando Baez, pro se'; herby files this Motion Of
Objections To The Report And Recommendations Of The Magistrate Judge Lisa Pupo

Lenihan, and states the following in support thereof:

I. Plaintiff, hereby submits the following objections pursuant to all Claims
Raised against Defendants; Byunghak Jin, MD; Min Hi Park, MD; Paul Dascani, MD;
Laurence Alpert, MD; Esther Mattes, PA; Eldon Mwaura, PA; Robert Valley, MD; Rick
Frazer, RN; Terry Harouse, SGT; Scott George, LT; CO. Angel Brown; CO. Robert
Derry; Louis King, LPN; John/Jane Doe(s); et al.. And In Opposition to the
Magistrate Determinations and/or Order Granting Summary Judgment in the favor of

the Defendants [Doc. 152].

It. Plaintiff brings this civil rights action pursuant to 42 U.S.C. §1983,
alleging that (all) Defendants retaliated against him for seeking effective
medical care, including, but not limited to, for utilizing the (DOC) Prison's

Grievance System, Medical Sick Call System and Lawsuits, etc.
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 2 of 55

A.) FACTS

The following facts are objected and disputed, and are taken from the parties'

Concise Statements of Material Facts, Response thereto, and Any Accompanying

Appendices.

1. DEFENDANTS CO. ANGEL BROWN, CO. ROBERT DERRY, RN. RICK FRAZER,
LT. SCOTT GEORGE, SGT. TERRY HAROUSE, & RN. LOUIS KING

("COLLECTIVELY CORRECTIONS DEFENDANTS")

Plaintiff, Orlando Baez, is an inmate currently incarcerated within the
Pennsylvania Department of Corrections (DOC), at the State Correctional Facility
at SCI Phoenix Prison (SCI-PHOENIX). Plaintiff objects to the Court's Rational
and/or Applications of the Law she based its Opinions, in regards to the related
events, incidents and the (only) Grievance No. 653087 of Nov. 21, 2016, when
numerous of other Grievance(s) were filed in relation(s) to these ongoing related
incidents, provided by Judge Lenihan and Defendants believed through Ex-Parte
Communications, to deliberately denied and deprive this Plaintiff from filing an
effective Objections/Appeal to this Honorable District Court. And the facts of

this Miscarriage of Justice events are as follows:

Plaintiff agrees with the Court, that on 11/17/16, about 11:00am, LPN King and
RN Tate saw Mr. Baez, in the triage room, to remove the old catheter, and to
replace it with a new one. Plaintiff objects and disputes the Court's intent to
obfuscate her version regarding RN Tate role, stating: "That they took out the
old catheter". The Court's is obfuscating RN Tate's role in this event, is
totally false. For the fact that RN Tate, "did not assist" LPN King, in the
removal of the old catheter. For RN Tate was “STANDING AT ALL TIMES BEHIND THE
CURTAIN DIVIDER AND THE DOORWAY OF THE TRIAGE ROO "| See [Doc. 117 at 920). The

2
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 3 of 55

security surveillance camera recording, will support Plaintiff's claims, that RN
Tate stayed at the doorway, while LPN King inserted the new catheter. See
Corrections Defendants’ Brief In Support of Motion For Summary Judgment Part A-2
Exhibit Grievance No. 653087, First Level Appeal To Superintendent, requesting
The Surveillance Recording be Preserved for the Court's Review. Where it clearly
states: "While in the triage room King deflated the balloon, while I assisted him
to carefully remove the tube’.

The Court continues to believe the defendants' false claims by stating: LPN
King maintains that he did not shoot saline directly into the penis as you clain,
and that King stated that this is the numbing agent used to alleviate some of the
pain associated with the pain. Plaintiff disagrees with the Court's and RN Tate's
progress note. And for the record; RN Tate will say anything to cover-up LPN
King's incompetence, due to the fact, that she is King's girlfriend, and her
notes should be taken with a grain of salt, and bias. And for the record;
Plaintiff, never received a (copy of LPN King's Progress Notes) of this
event/incident. Plaintiff disagrees with the Court's and RN Tate’ notes and false
assertions of the event. For Mr. Baez, claims that he was alert and fully aware
of what happened to him and every word LPN King told Mr. Baez, that he used a
syringe with a rubber tip, in order to inject the saline solution into the penis
to clean out any infection and debris left from the removal of the old catheter.
King then continued to inject more and more saline into Mr. Baez' penis, and
after Me. Baez pleaded and begged King to stop shooting saline into his penis,
blood began to run-out causing excruciating pain.

The Court again accepted RN Tate' notes and version, over the Plaintiff
version of this painful events. However; the Court failed to recognized, that, RN
Tate was (behind the curtain divider at all times), and did not witnessed,

whether her boyfriend King, injected saline or not since she did not see. This is
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 4 of 55

a genuine issue of material fact in dispute. A dispute which a jury may return a
verdict in Mr. Baez' favor. LPN King, allegedly claims that he filled the
balloon with 30cc of normal saline solution, and that (He) not RN Tate, noted a
small amount of blood returning which allegedly cleared up almost immediately,
with clear yellow urine. It is noted that at this time, Mr. Baez allegedly
verbalized that the pressure was relieved and pain lessened. The Court is
displaying bias/and partiality, when (she) Judge Lenihan, disregarded Mr. Baez’
Grievance and Version of this painful events. Plaintiff respectfully directs this
Honorable District Court's attention to the very same Grievance No. 653087, the
(only) grievance provided by Judge Lenihan/Defendants through discovery. Which
Judge Lenihan used to protect the defendants and the DOC from liability. And
which clearly contradicts both Judge Lenihan’ and LPN King', and RN Tate’
versions. See page-2# of grievance no. 653087, where it clearly states by Mr.
Baez3 uy again told King, "something is not right, I'm having excruciating pain
to my stomach, penis and underneath my groin area", King again assured Mr. Baez,
that "you will have that kind of feeling because the balloon is now full with
(sic) 20ce of saline, but the pain won't be as bad". Mr. Baez noticed that the
bleeding never once stopped, it just kept on dripping into the urine bag. And
Plaintiff was sent back to his cell with a new catheter and blood dripping into
the bag the entire time. See (Doc. 34 at 1169-173) in support. There is not a
single word in Mr. Baez' grievance, that states nor indicates that, Mr. Baez ever
"verbalized" pressure relieved and pain lessened. This is clearly only the
defendants' alleged version after plaintiff filed said grievance. And it also
looks like Judge Lenihan is acting as an advocate for the Defendants and the DOC,

or as their legal representative. And at the same time disregarded everything Mr.

‘Baez stated in his grievance and response to the defendant' motion for summary
judgment. These are clear disputed versions of the events, which creates a

genuine issue of material facts in dispute.

4
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 5 of 55

The Court continues to be totally bias and partial, when it based its decision
solely upon the defendants versions of the events, when the Court stated; ‘Based
on the provided information, Dr. Valley decided that the catheter would be
staying in and it was bothersome because it was a new insertion". Plaintiff asks
this District Court, "what about the information provided by Mr. Baez, it means
nothing, and does this means, that anything the defendants/DOC claims is only the
truth, and the prisoners, because he is a capital case prisoner, must be
untruthful ? Plaintiff has no way of knowing or verifying this information, since _
Judge Lenihan and the DOC engaged in Ex-parte Communication to deliberately
denied Mr. Baez, of the repeated requests for discovery of all medical records, ©
files, progress notes, handwritten notes, reports, outside specialists reports,
e-mails, fax, data, memo's, letters to and from, telephone conversations between
this party and that party, messages, incident(s) report(s) by all defendant(s) on
Nov. 16 and Nov. 17, 2016, and/or any other late entries incident reports, by any
medical personnels, and state officials relating to this incident/events, all
grievances between the time frame of Mar. 2014 to May 21, 2019, filed by
Plaintiff, all surgery reports, etc. The Court's bias and partiality deprived Mr.
Baez of all the above discovery and some, to effectively respond to this Court'
unfair, bias, partial Report & Recommendations. Judge Lenihan is fully aware that
She/Defendants denied Mr. Baez of his rights to discovery and repeated motions to
compel, including Mr. Baez’ complaints against the defendants of extremely late
filings in violation of the F.R.C.P. Judge Lenihan also abused its discretion
when she denied Mr. Baez' Motion To Strike defendants' motion for summary
judgment for failing to raise/or file in a timely manner according to the Law,
their Statement of Uncontested Facts In Dispute, which was suppose to be filed
with their motion for summary judgment on 5/6/19 [Doc. 116], and failed to do so,

and in failing to do so, simply "waived" their right to file it later. Also see
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 6 of 55

[Doc. 135] in support of this claim and the Court’ continuance abuse of
discretion/bias toward this prisoner, as direct result of his capital case
status. The repeated denial of the needed discovery to file an effective response
to summary judgment was a clear abuse of a miscarriage of justice by Judge
Lenihan, and in support see [Doc. 67, 84, 85, 86, 87, 91, 94, 95, 97, 98, 101,
135]. Every attempt and requests for discovery was deliberately ignored by Judge

Lenihan/defendants.

According to the Court's and defendants' version of the events on Nov. 17,
2016, that only (2) calls were made by the DOC defendants to medical, either by
Sgt. Harouse, CO. Derry, CO. Brown and/or Lt. George, in relations to Mr. Baez"
Emergency Medical needs; Call 1.) on or about 1540 hrs., and Gall 2.) on or about
1940 hrs. to medical department. However; the Court deliberately disregarded
Plaintiff's events, when Mr. Baez personally spoke with the following DOC
defendants first CO. Brown, second Sgt. Harouse and third CO. Derry, on numerous
occasion(s) for (6) long excruciating hours pleading and begging for medical
attention for anyone to help. For the record, Plaintiff is umable to produce the
other grievance(s) Mr. Baez did filed against CO. Brown on 11/18/16, Grievance
no. 653082, which Judge Lenihan and the DOC engaged in Ex-parte to deliberately
deprived Mr. Baez, of access to said grievance against CO. Brown, in order to
"prove retaliation’' on this defendant' part on the night in question. Then there
is another grievance Mr. Baez filed timely against Sgt. Harouse and CO. Derry on
or about 11/25/16, Grievance No. 653684, Judge Lenihan and the DOC engaged in Ex-
parte Communications to again deprive Mr. Baez' constitutional rights to filed an
effective summary judgment response and established a genuine issue of material
fact in dispute for retaliation against these (3) DOC Defendants. The (3)

grievances demonstrates and exposes the defendants behaviors and conduct, and
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 7 of 55

acts/omissions of retaliation against Mr. Baez, for exercising his First
Amendment Rights. It also exposes (how many times) Mr. Baez called and spoke with
each defendant crying out for medical attention, to a Emergency Medical situation
and need. And for the record; “PLEASE BE STRONGLY ADVISED THAT, THIS DOES NOT
INCLUDES THE DEFENDANTS' INCIDENT REPORTS, INCLUDING LT. GEORGE, THE SHIFT
COMMANDER JOHN/ JANE DOE(S) AND DR. VALLEY, ETC." The Court continues Ex-parte
Communications not only to denied and deprive Mr. Baez of an effective Summary
Judgment Response, to establish numerous genuine issues of a material fact in
dispute, but they join heads in to retaliate against this prisoner because of his
capital status, and because they can get away with their abuse against a death

row inmate.

The DOC Attorneys denied grievance(s) they knew were in their possession, the
attorneys and Judge Lenihan also knew, that, the deprived discovery
documentations also exposes the DOC defendants’ refusal to help, how they mocked,
ridiculed, laughed, joked and even (THREATENED MR. BAEZ, TO ISSUE HIM A
MISCONDUCT, IF HE UTILIZES THE EMERGENCY RESPONSE CALL BUTTON IN HIS CELL AGAIN).
It also exposes the defendants Sgt. Harouse and CO. Derry, (SHUT OFF THE
EMERGENCY RESPONSE CALL BUTTON IN MR. BAEZ" CELL, TO SILENCE HIM AND PREVENTING
HIM FROM REQUESTING FOR MEDICAL ATTENTION, AND IT ALSO EXPOSES SOME VERBAL ABUSE
BY CO. BROWN) , etc. These are all perfect evidence/grievances which establishes a
genuine issue of material fact in dispute, and a jury verdict in Mr. Baez' favor,
and maybe relief. In support of Mr. Baez' claims of. the above events. Plaintifé's
has attached (3) three Sworn Affidavit(s) by inmates who either, over heard what
occurred on 11/17/16 and they are as follows: 1.) Mr. Orlando Maisonet, ID# (BW-
0159), as Exhibit-(Maisonet); 2.) Mr. George Ivan Lopez, ID# (CZ-3198), Exhibit-
(Lopez), and 3.) Mr. Michael E. Ballard, ID# (KB-5815 ) as Exhibit-(Ballard). It

is crystal clear "why" the DOC did not provide Mr. Baez with the missing
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 8 of 55

grievances through discovery, among other missing documents, are grievances filed
against Dr. Valley based on retaliation against Mr. Baez, for complaining and
grievances filed against him, including several other grievances Mr. Baez filed
against LPN King and his girlfriend RN Tate, for trying to kill Mr. Baez with the
wrong medication. This grievance and incident will also demonstrates Kings and
Tate' bias and also their pattern of their incompetence, and encounters when it
comes to this Plaintiff. The missing grievances filed against King and Tate in
that incident, shows their bias and reasons to retaliate against Mr. Baez, by
entering false documentations and/or entries and medical reports, including their
versions of the events on 11/17/16. Alleging that LPN King did not inject saline
directly into Mr. Baez' penis, which was the direct cause of Mr. Baez' internal
bleeding, hemorrhaging and injuries still today. Which contradicts (both) the
discriminatory, bias and partiality of Judge Lenihan and the defendants versions,
These are genuine issues of material facts in dispute, and Mr. Baez is entitled
to summary judgment. No prisoner with a "Death Sentence’ has any chance in the
world to a fair and impartial Court proceedings In The Western District and/or
with Magistrate Judge Lenihan, her record with Capital cases will clearly
reflects this claim, who clearly despise this Plaintiff, and all Death Row
prisoner. The Court has acted for year(s) as the DOC/Defendants legal
representative, and not acting as a Judge with a capability to stay or be
impartial and fair towards capital case prisoners, namely Mr. Baez. For the
record; this is why Judge Lenihan was (picked) to preside this case specifically.
The DOC and Defendant(s) controls Judge Lenihan. For the docket will clearly

demonstrates this claim and allegations.

Plaintiff objects and disputes the Court' and Defendants’ distorted

assertions, when the Court avers that, the Corrections Defendants are not
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 9 of 55

responsible for improper medical treatment of Plaintiff. For the record; if the
Court is implying to the Correctional Officers LT. George, SGT. Harouse, CO.
Brom, CO. Derry, Jane/John Doe(s) ? Plaintiff never alleged that the DOC
defendants were responsible for "improper medical treatment''. But; rather that,
they denied and delayed medical treatment, as a direct and proximate result for
filing grievance against them. Plaintiff, also asserts that, the Law is clear
that the DOC Officials has a well-established duty of care to Mr. Baez by Law,
Estelle V. Gamble, 429 U.S. 97, 103 (1976). The DCC and Defendants failed to
perform their duty of care, in a case of an Emergency and/or should have been.

trained as to what constitutes an Medical Fmergency situation.

The Court's avers in its ongoing attempt to obfuscate the evidence, a medical
record produced by Mr. Baez, from Washington Hospital. A single document from the
Physician at the E.R. stating their diagnosis and evaluations to Mr. Baez' visit
to the E.R. [Doc. 128]; also see in support [Doc. 129 at 112-16]. Where the
dispatcher describes the following: "Dispatched to SCI Greene for a male patient
bleeding from his catheter". See attach (EMS Medical Report) dated 11/17/16,
Section (Chief Complaint (Category: Hemorrhaging). The defendants had personal
and constructive knowledge what caused Mr. Baez to hemorrhage internally, when
they stated themselves the actual cause of Mr. Baez' bleeding, it was the direct

and proximate results of (2) catheters inserted incorrectly.

The Court then tries to obfuscate, the defendants’ claim that Mr. Baez'
medical records directly contradicts Mr. Baez's allegations. That he was bleeding
“onto the table, clothes and floor", she avers the progress notes indicates, that
there was a small amount of bleeding that then stopped, and clear yellow urine
was draining. (ECF No. 107 121 & Progress Note of 11/17/16 at 11:00am hr. ECF 108
at 60). Judge Lenihan continues to deliberately disregard the fact, that,
documents (ECF No. 107 121 & Progress Note of 11/17/16, at 11:00 hr. ECF No. 108

at 160), is only based upon RN Tate assertions of event, but not LPN King’
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 10 of 55

versions. Her allege descriptions of what occurred on 11/17/16, in the triage
room. The progress notes Judge Lenihan relies upon is based and written by RN
Tate, Who did not participate nor personally assisted LPN King, in the removal or
replacement of the new catheter. Because the fact is, that she was standing
behind the curtain divider and the threshold entrance of the triage room, while
LPN King removed and replaced a new catheter. Plaintiff also noticed "no
documentations or progress notes produced by the defendants or the Court, written
personally, that Mr. Baez is aware of, by LPN King, in relations to what occurred
on the date in question, when King had removed the old catheter and inserted a
new catheter, into Mr. Baez' penis. And RN Tate was behind the curtain, she was
not able to ‘personally view what occurred. The bleeding started the second LPN
King injected saline solution into the penis, and never cleared up and/or stopped
dripping blood into the urine bag. Moreso, King told Baez, that it will
eventually clear up when Mr. Baez urinates. But, that was not the case. The Court
has two different versions of the events in which creates a genuine issue of

material facts in dispute.

The Court then attempts to minimize the defendants’ malfeasance stating;
Defendant Frazer came to Plaintiff's housing unit later the evening to assess
Plaintiff's complaints of a painful foley. Judge Lenihan is fully aware according
to the T.A.C. at [Doc. 34 at 9183], the exact time RN Frazer arrive to examine
Mr. Baez' serious medical emergency. RN Frazer arrived at 8:29pm, this would be
(6) hours later. When medical received the first call at 2:30pm according to CO.
Derry to Mr. Baez. And allegedly defendant LT. George was notified of Mr. Baez'
medical problems. T.A.C. [Doc. 34 at 1181], and according to the other (2)
Missing Grievance(s) filed against Defendants LT. George, SGT. Harouse, CO.
Brown, CO. Derry, Jane/John Doe(s) of the events in question on 11/17/16. For the

record; Plaintiff's Criminal Attorneys informed Mr. Baez, that they had a copy of

10
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 11 of 55

the (2) missing grievances the Court and Defendants denied Mr. Baez through’
discovery. Please see attach Grievances No. 653082, filed against defendant. CO..
Brown; Grievance No. 653087 filed against defendant LPN King; Grievance No.
653684 against SGT. Harouse, CO. Derry, LT. George and Jane/John Doe(s); for this
Court's review and/attach to said Grievances are a true copy of Mr. Baez!
Exhibits of the (3) Affidavits from the (3) Prisoners who witnessed said events

on the night/date and time in question.

Plaintiff will agree with the Court in regard to the medical records, that
states Mr. Baez had loss more than what the progress notes alleges. Which
indicates Mr. Baez had loss approximately 300cc of blood in his urine bag. Which
supports Mr. Baez' versions of the events, indicating that he was in fact
dripping blood for hours into the bag. Plaintiff was taken to the triage room at
8:40pm, in order to remove the catheter. Upon removing the catheter that caused
Mr. Baez' penis to bleed profusely. RN Frazer was: attempting to stop the
uncontrollable flow of dark red. blood from pouring out Mr. Baez' penis, by using
his hands, and/or anything that the guards could find to catch all the blood from
pouring out Baez penis, to no avail. The (EMS Reports of 11/17/16) supports Mr.
Baez’ versions of this event. Moreso; in an attempt to stand Mr. Baez up. Mr.
Baez loss consciousness between 5 to 7 minutes or more. As a direct and proximate

results of the serious amount of blood loss.

The Court and defendants also failed to mention, that upon the (EMS) arrival
to L-D-Pod where the triage room is located, made the following descriptions of
“their observations" of the triage room in their (EMS Medical Report) which again
supports Mr. Baez versions of the events, See (FMS Report at 20:58 hr. Section
Activity) - Patient was found CAO X 4 sitting on a exam table in the first aid
room of the cell block along with RN. There was copious amount of blood on the

front and back of the patient’ clothing. There were also several bloody gauze

11
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 12 of 55

bandages laying around the room. There was a "Container on the shelf of the room
that was also filled with dark red blood". The patient was very pale and
diaphoretic. There was a gauze around the patient’ penis that also has dark red
blood on it. The RN Rick gave me a patient report. The patient had a urinary
catheter placed earlier today around 11:00 and since the patient has been
complaining of some pain to his groin and lower ABD. The RN stated that when he
removed the catheter from the patient copious amount of dark red blood along with
some blood clots started to come out of the patient" penis. There was also dark
red blood in the patient's catheter bag. The RN also state that the patient had
passed out on him when they attempted to stand the patient. The RN estimated that
the patient has lost at least 1 liter of blood. The patient himself stated that
he feels very weak and dizzy. He no longer having pain in his groin and ABD. The
bleeding from the patient’ penis has slowed and is just oozing slowly at this
time. Plaintiff provided other information to the EMS Ms. Workman, in regards as
to how Mr. Baez penis continued to drip blood into the bag, despite RN King'
assurance that it would clear up once he urinate, but only blood continued to
drip into the bag, throughout the day. For the record, the Court and defendants —
engaged in Ex-parte to deliberately denied Mr. Baez, a copy of the (EMS Reports),
even after repeated requests to the Court and Defendants for discovery of all
medical records, reports, outside specialists reports, and was denied that right
to File an effective response to the defendants summary judgment. Plaintiff's
attorneys had to obtain the (EMS Report) from the Washington Hospital, for this
Honorable Court’ review of the deprived evidence. This is a miscarriage of
justice by a bias and partial Judge Lisa Pupo Lenihan, for the sole purpose to

denied Mr. Baez judgment in his favor.

Judge Lenihan continues her attempts to obfuscate the truth, facts and

evidence, when Judge Lenihan accepted the defendants' alleged allegations that,

12
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 13 of 55

LT. George, SGT. Harouse, CO. Brown, CO. Derry, Jane/John Doe(s) as correctional
officers, had relied upon Defendant Dr. Valley' and the medical department’
assessment that there was no medical emergency. How would Defendant Dr. Valley
"know" that Mr. Baez' complaints was “not a medical emergency", when no one from
medical was sent to examine Mr. Baez. And if the Correctional Officers do not
"know" what constitutes an medical emergency, then they should not be working for
the Department of Corrections, for they are fully responsible for Mr. Baez'
welfare. Plaintiff also contends that, these incompetent defendants never told
medical personally the truth of Mr. Baez’ medical emergency, and that Mr. Baez
had informed each defendant that he was hemorrhaging internally and blood was
filling the urine bag, due to the catheter inserted incorrectly. Plaintiff also
contends that, it is the officers responsibility to relate accurate medical
information to medical personnels, in order to determine if Mr. Baez complaints
constitutes an medical emergency. If, Mr. Baez’ medical complaints was not an
medical emergency, the Defendants would have not summoned for the EMS, to have
Mr. Baez transported to the E.R. immediately. Plaintiff believes that, in this
case, a layperson could have recognized the need for a doctor medical attention,

when a person is bleeding from his penis.

Plaintiff avers that, Judge Lenihan and the defendants deliberately denied
Plaintiff the rights to discovery to a true and correct complete copie(s) of the
Corrections Defendants’ incident reports forms (DC-121 Part 3, Revised 8/2012
Attachment-C 6.3.1. Section-17) A Pennsylvania Department of Corrections Employee
Report of Incident Attachment 17-C, Page 1 of 2 Form. The Court also comments on
how she rely upon the DOC and Defendants' Grievance Responses against Mr. Baez,
is nothing more than self-serving, for what else would the Court expect the
Grievance Respondent to say ? The Officers acts were in furtherance of
Plaintiff's pain and sufferings, which was their actual intent, through their

retaliatory acts. At the same time, the Court does not consider a single word

13
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 14 of 55

from Plaintiff’ Grievances filed against the defendants. Clearly demonstrating
her bias, partiality and inability to be neutral and/or fair throughout the
proceedings of this case, its simple Judge Lenihan is playing the role of
favoritism for the DOC in order to denied Mr. Baez at all cost summary judgment

in his favor.
2. DEFENDANT DR. VALLEY

Plaintiff objects and disputes the facts that Dr. Valley, is a ethical and/or
professional licensed physician, who works as the acting medical director at SCI
Greene, from June 2016 through March 2017. (ECF No. 114 & 118 92). Plaintiff
would also disagree and disputes the Court’ descriptions of Mr. Baez’ Chronic
Medical Conditions, when the Court had minimized it down to only (10) Chronic
Diseases, when it much more than that. And in order to get a much more better and
serious understanding of Mr. Baez' Chronic Illnesses and Over lapping Symptoms, a
true and accurate list has been attached for this Court' review. All © diagnosed
by the DOC and their outside Specialists, there is no dispute by the DOC or the
Defendants. See attached copy of Plaintiff' Exhibit-(List Of All Baez' Chronic
Diagnosis). The Court would believe the defendants' false allegations, that Mr.
Baez' circumcision wound healed slowly and was treated numerous times, and the
Court list numerous alleged dates that Mr. Baez was seen and/or treated. The
Court has failed to acknowledge or recognized Mr. Baez' allegations and exhibits
of 142 sick call slips produced by Mr. Baez, where the defendants failed to show
up for a sick call consultation, or treated his open wound, on the dates and
times, the defendants/Court alleges Mr. Baez was treated. See [Doc. 148-4, No. 26
Exhibit Sick Call Slips and No. 27 Exhibit Sick Call Slips Part-2). The sick call
slips proves dates and how many times, Mr. Baez was not treated/or seen for his

ongoing complaints regarding his skin outbreaks and open wound not healed

14
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 15 of 55

properly, even to date. As a direct result of the defendants’ retaliatory acts
for filing multiple sick call slips, grievances, lawsuits, complaint letters to

Central Office, Health Care Provider, Department of Health, etc.

Plaintiff objects and disputes the Court' and defendants' false assertion,
that on Mar. 12, 2015, Dr. Jin examined Mr. Baez' open wound, or that Baez' wound
was clean and dry, when Dr. Jin never examined Baez. Mr. Baez placed Dr. Jin/DOC
on noticed via numerous sick call slips, grievances and verbally, that several
stitches began to come apart exposing an open wound/flesh and bleeding. See [Doc.
34 at 164-65]. Also see, [Doc. 148-4 Exhibit-D at p.2, 123]. These are a genuine

issues of material facts in dispute.

Plaintiff objects and disputes the Court’ and defendants’ allegations that, on
Mar. 20, 2015, that Dr. Jin noted that Mr. Baez' circumcision was healing well.
Stating four stitches were loose and out, and Mr. Baez was taping the wound
closed himself without complaint of pain. The Court also states On Mar. 20, 2015,
upon examine Plaintiff's circumcision was healing well. But; how can Mr. Baez'
circumcision healing well, when four of his stitches were loose and out. Claiming
Mr. Baez was using tape to close his wound without complaint of pain. Mr. Baez
request the Court to see [Doc. 131 1 23], the defendants are contradicting what
they now claim, as to what they filed on 10/4/19. Which states: Dr. Jin supplied
Baez with medical tape for his open wound and told him not to worry about it.
[Doc. 148-4 Exhibit-1, 168-71], it was Dr. Jin who instructed Mr. Baez to tape
his wound close and not to worry about. it. Which contradicts Dr. Jin/Defendants
allegations, also see Defendants’ Exhibit "A", 168-71. These are genuine issues
of material facts in dispute. Dr. Jin supplied the tape, because he didn't want
to send Baez to the E.R. to be re-stitched, in retaliation for grievances and

lawsuits filed against him.

15
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 16 of 55

Plaintiff objects and disputes the Court' and Defendants’ ongoing attempts to
obfuscate the truth, when the Court stated; On Mar. 27, 2015, Dr. Jin noted
dehiscence all around with serious drainage to Mr. Baez' incision, with no
infection, and blames Baez' medications for the poor healing process. But no one
changed Baez' medications, and yes he was seen by a Urologist Dr. Chaudry. But,
[Doc. 34 1972-74] contradicts the Court/Defendants' version of these events. Also
see, [Doc. 131 9127-129], what a huge difference from Judge Lenihan' and
Defendants' claims. For the record, Mr. Baez, never received any treatment on the
date/time the Court claims, he saw Dr. Chaudry. And “no surgical care” was
performed. See [Doc. 34 172-74] prolonging Mr. Baez' pain and suffering, for two
long months, to have Mr. Baez re-stitched on May 21, 2015. For the record; if it
were not for Mr. Baez and his family complaints, Dr. Jin would never had sent him
to see Dr. Chaudry on Apr. 26, 2015. See [Doc. 23 at p.4, dated Mar. 26, 2015].
Upon information and belief, Bbaez was not re-stitched because it was planned by
Dr. Jin not to re-stitched Mr. Baez. In retaliation for complaining, grievances,

lawsuits, etc. These are genuine issues of material facts in dispute.

Plaintiff objects and disputes the Court' and defendants' versions of event,
that, on Apr. 1, 2015, Vitamin C was ordered to aid healing of Mr. Baez’ "two
inch open bloody wound". It's ironic that Dr. Jin orders Vitamin C in an attempt
to aid in the healing process. But; the defendants refused to have Mr. Baez re-
stitched at an early stage, upon repeated requests for two months in retaliation
for the grievances and lawsuits, complaints by his family. It is noted that the
defendants stated; It is noted that this would be a long healing process. [Doc.
131 1130]; also see Defendants Exhibit "'C'', p.268. This clearly contradicts the

Court' and defendants’ claims of Mar. 20, 2015.

Plaintiff objects and disputes the Court' and Dr. Jin ongoing attempt to
obfuscate the truth, when it stated that on Apr. 3, 2015, Dr. Jin examined Mr.

Baez' two inch open wound. Mr. Baez did not complain of an infection at this

visit, but excruciating pain, and request to be re-stitched, but again was

16
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 17 of 55

denied. Mr. Baez wound was not a small separation as the Court falsely alleges,
but a two inch separation, and its been that way, since Mar. 2015. And for the
record, Dr. Jin refused to examine Mr. Baez at this visit. See [Doc. 34 "175-

| 76]; Also see [Doc. 131 1133] contradicts what the defendants claim. Dr. Jin

talks about Baez Grievances. Plaintiff noted the Court never mentions of Mr.
Baez' Exhibit [Doc. 148-4 No.-7 Grievance No. 564178], where Dr. Jin made the

following statement; "Maybe You Deserve To Be Castrated".

Plaintiff objects and disputes the Court’ and defendants' distorted
allegations that on May 1, 2015, Dr. Jin recommended the closure of Mr. Baez'
Dehiscent circumcision wound. The Court deliberately ignored the month of
complaints for the month of Apr. 2015, numerous sick call slips seeking medical
attention. In support see [Doc. 34 1176-79], also see attached Sick Call Slips;
1.) slip no. 284 dated 4/9/15; 2.) slip no. 285 dated 4/16/15; 3.) slip no. 286
dated 4/16/15; 4.) slip no. 287 dated 4/23/15; 5.) slip no. 288 dated 4/23/15;
6.) slip no. 289 dated 4/29/15; 7.) slip no. 290 dated 4/29/15. These exhibits
are genuine issue of material facts in dispute. Mr. Baez received no care for his

two inch open wound, skin outbreaks and chronic needs.

Plaintiff agrees with the Court and Defendants, that Mr. Baez two inch open
wound ,was finally re-stitched on May 21, 2015, exactly (two long excruciating
months of pain and suffering). In suport see [Doc. 34 1183-86] also see, [Doc.
148-4 128]. And due to the lack of treatment, Mr. Baez' skin lupus outbreaks had
spread to his anus, causing bleeding, and other complications. These are genuine

issues of material facts in dispute.

Plaintiff objects and disputes the Court' and defendants’ attempt to obfuscate
the truth and minimizing Mr. Baez' injuries and chronic conditions. Mr. Baez

noted that the Court deliberately ignored the "entire months" of complaints by Mr.

17
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 18 of 55

Baez, for June and July 2015, lack of treatment/no pain meds in a timely manner.
See [Doc. 34 90-121]. The above are genuine issues of material facts in

dispute.

Plaintiff objects and disputes the Court' and defendants’ ongoing attempts to
obfuscate in minimizing Mr. Baez' chronic complaints and skin outbreaks. Mr. Baez
would agree that on July 30, 2015, two months after the second surgery, that his
wound was still not healing well. That "Ulcers like painful lesions” was seen
around Mr. Baez’ circumcision, and his upper penile area. Now the defendants’ and
Court try minimize the seriousness of Mr. Baez' severe skin outbreaks/and pain.
The defendants' chose a course of treatment known to the defendants to be
ineffective and prolonging the pain/suffering. Because grievances, lawsuits and
complaints. [Doc. 148-4, Exhibits 1-27 Part-2] are all genuine issues of material

facts in dispute.

Plaintiff objects and disputes the Court' and defendants’ allegations, that
Mr. Baez received wound care relating to his circumcision/penis. Mr. Baez cannot
confirm nor deny whether he received care until Jan. 7, 2017. As Mr. Baez stated
throughout his objects, that the Court and Defendants’ engaged in Ex-parte
Communication to denied Mr. Baez copies of all his medical records/reports of all
outside specialists, in relations to his skin Jlupus' outbreaks and
circumcision/penis injuries. The above has created a genuine issue of material

facts in dispute, and a miscarriage of justice.

Plaintiff objects and disputes the Court' and defendants' false allegations as
to a non-defendant Dr. Santos, alleged evaluation on Jume 17, 2016. Mr. Baez

avers that, since Dr. Santos is a non-defendant in this case. Therefore, no
response is required. Judge Lenihan is acting as defendants “legal

representative/and advocate".

18
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 19 of 55

Plaintiff objects and disputes the Court' and defendants' ongoing attempts to
obfuscate the truth of events that on July 7, 2016, Dr. Valley did informed Mr.
Baez that the X-rays did not revealed any abnormalities. In support see [Doc, 34
153], Mr. Baez also denied that Dr. Valley provided any treatment for his open
wound, skin outbreaks injuries, and/or other chronic complaints. His examination
consisted of checking Mr. Baez' breathing, stomach, legs, arms for
strength/mobility, and listened to bowel movements. Dr. Valley refuse to examine
Mr. Baez open wound. And Mr. Baez has no knowledge whether Dr. Valley, reviewed

any documents/or records. These are genuine issues of material facts in dispute.

Plaintiff would agree with the Court and defendants’ allegations that on July
12, 2016, Dr. Valley, examined Mr. Baez' right arm, shoulder, neck, chest, assess
the stomach and left side of face pain. But, ignored Mr. Baez' complaints for his
open wound, skin outbreaks consisting of painful blisters, lesions, open ulcers,
rash, cracked skin, cuts, sores, to his lower back, buttocks, genitals, and anus
causing bleeding. Including Mr. Baez' ribcage and lung pains. See [Doc. 148-4,
No.26# Exhibit Sick Call Slips, No.27# Exhibit Sick Call Slips 382 Dated 7/10/16
& 383 Dated 7/13/16].

Plaintiff objects and disputes the Court' and defendants’ allegations, that on
July 22, 2016, alleging that Mr. Baez was evaluated ‘by Dr. Valley/or examined for
sick call. It is true Mr. Baez requested to be transported to the E.R. to be
examined by a competent physician who is unbiased and impartial to Mr. Baez'
medical complaints. Mr. Baez asserts that Dr. Valley was not listening and not
taking his complaints seriously, and that Mr. Baez complained of severe right rib
cage and lung pains, difficulty breathing, open wound pain, and for his skin
lupus outbreaks injuries to be treated. This sick call visit took place at Mr.

Baez' cell door, r, no examination took place. See [Doc. 148-4, No.26# Exhibit

19 .
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 20 of 55

Sick Call Slips 386 Dated 7/21/16], its clear that Mr. Baez needed emergency

medical attention, for the pain was unbearable.

‘Plaintiff objects and disputes the Court’ and Defendants’ false allegations
that on July 27, 2016, PA. Mwuara examined/treated Mr. Baez. See [Doc. 148-4
No.11, Exh. Grievance-7 No. 636337]; and [Doc. 148-4 Exhibit-(D) 163 p.4], no
was pprovided. Mr. Baez' Lupus appointment was not scheduled sooner, months
later. Also see [Doc. 148-4, No.26# Exhibit Sick Call Slips 387 dated 7/26/16 &
No.27# Exhibit Sick Call Slips 388 dated 7/26/16].

Plaintiff objects and disputes the Court’ and defendants' allegations

regarding a non-defendant Dr. Santos dated Aug. 4, 2016. Due to Dr. Santos is not

a defendant. No response is required. Judge Lenihan know that Dr. Santos is not a

defendant in this case, she' acting as the DOC legal advocate.

Plaintiff objects and disputes the Court' and defendants' ongoing attempt to
obfuscate the evidence claiming, Dr. Valley attend a telemedicine consultation on
Aug. 25, 2016 between Mr. Baez and a dermatologist. Mr. Baez dispute the course
of treatment, when he was prescribed Lotrimin and Triamcinolone Articort Cream.
The Medical Defendants were all fully aware for year(s) that the Triamcinolone
Cream known as Articort, was prescribed numerous times for Mr. Baez' skin lupus
outbreaks, and knew that it also exacerbated Mr. Baez skin and injuries, causing
additional skin damage. See [Doc. 148-4, No.9 Exh. No-5# Grievance 524840]; see
also, [Doc. 148-4 Exhibit-(D) p.13, 982-83]. Mr. Baez was unable to use the

Articort Skin Cream, and his condition worsen.

Plaintiff objects and disputes the Court and defendants’ allegations in
regards to Dr. Santos alleged treatment dated Nov. 1, 2016. Again due to the fact

that Dr. Santos is not A Defendant. No response is required. Judge Lenihan is

20 . CON
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 21 of 55

clearly acting as the defendants' legal advocate.

Plaintiff objects and disputes the Court and defendants' assertions that on
Nov. 1, 2016 Dr. Valley allegedly an request for an Endrocrinology Consult, due
to the fact that Mr. Baez has been on prednisone for a long time from his (SLE),
from a diagnosis of Osteoporosis by Dr. Hwang. And its correct that Mr. Baez was
being treated with Oscal, Risedronate and Alendronate, which caused a severe
excruciating reactions, that was the direct and proximate results of (2) two of
Mr. Baez' ribs (8th & 9th ribs) to be fractured, and a devastating skin outbreaks
_ reactions of Dark Black Blood Blisters, Rashes and Hives covering Mr. Baez entire

back for several weeks, and Lungs complications, etc.

Plaintiff objects and disputes the Court" and Defendants' attempts to
obfuscate the events and evidence that on Nov. 16, 2016, Mr. Baez had returned
from the Washington Hospital. This is false, it was Nov. 17, 2016, that Baez was
sent to the hospital and returned on Nov. 18, 2016, as a direct and proximate
results of (2) Catheters inserted incorrectly, which cause Mr. Baez to hemorrhage
internally and bleed into the urine bag since 11:30am until RN Frazer removed the
2nd catheter, which caused the bleeding in the first place. The Court is trying
to obfuscate the truth of this event, when it alleges that, “this incident did
not involved any of the medical defendants". The Court is blind and the defendants
has lost their mind. See [Doc. 131 91167], when LPN King, RN Frazer and Dr. Valley
including but not limited to, Jane/John Doe(s) were involved, these are all medi-
cal defendants, medical created this situation when they refused to provide Mr.
Baez with adequate/effective medical treatment in a timely manner, in which
escalated to physical injuries, pain, sufferings, (2) fractured ribs, lung
complications, health problems permanent scars, two unsuccessful surgeries, and

retaliatory abuse.

21
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 22 of 55

Plaintiff agrees that he was seen at the W.H.S. Wound Center, and seen by Dr.
Diamond, but these treatments was later and not immediately, and after Mr. Baez
has suffered physical injuries stated above in details. As for RN. Blaker is
concern, he is not a defendant in this case, and requires no response. Mr. Baez
agrees that Dr. Valley did speak with him, and Mr. Baez also told Dr. Valley, of
his ongoing bleeding from his urethra and pain to his groin due to the catheters
incidents, and from skin lesions. It is believe that a consult with a Urologist

was ordered. And on Dec. 12, 2016, a telemedicine consult took place between Mr.

Baez and a Urologist, but the Court intentionally refused to mention “how long"
it took for this medical examination by the Urologist. It was not until Apr. 20,

2017, when the defendants sent Mr. Baez, and the consult had to be re-scheduled

for a later date, Mr. Baez was not even examined at this visit, after waiting
such a long time, all the while he continued to experience pain and bleeding. For

the record, the next time Mr. Baez was sent for his follow-up appointment, was on

Nov. 30, 2017, this is how much the defendants cared about Mr. Baez’ medical
conditions. By this time the bleeding has subdue, but the pain to his groin and

penis continues this day, and complications.

Plaintiff objects and disputes the Court’ and defendants' assertions to

obfuscate the evidence. Mr. Baez would agree that on Nov. 30, 2016, Dr. Valley

ordered a Toradol injection for Mr. Baez’ (6) months of complaints of right rib
cage and lung pains, which was totally ineffective. Mr. Baez has no way of
knowing whether Dr. Valley ordered blood count, comprehensive metabolic panels,
amylose and lipese testing, or imaging. Since the Court and defendants engaged in
Ex-parte Communications to deliberately denied Mr. Baez, of his rights and
repeated requests for Discovery, especially all medical records, and reports,

etc. And as for the interpretation of Robert Rablea, MD, has no barring in this

22
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 23 of 55

case, Since he is not a defendant, no response is required. Plaintiff did not
refuse blood and or pain meds. These allegations are false and a direct result
for all the complaints, multiple of sick call slips, grievances, lawsuits, etc.
See [Doc. 117 130]; also see [Doc. 148-4, Exhibit-(D) 9169] and [Doc. 118 130]
contradicting the Court and defendants' allegations, creating a genuine issue of

material fact in dispute.

Plaintiff objects and disputes the Court.and Defendants’ attempts to obfuscate
the evidence, when the Court states, that on Dec. 1, 2016, Mr. Baez was examined
‘by Dr. Valley for complaints of right side upper quadrant abdominal pain for the
past three days. The Court is deliberately distorting the evidence produced by
Mr. Baez, when the Court is aware that Mr. Baez proved that he complained of
right side ribcage and lung pain, among other health issues, since June 2, 2016.
When Defendant PA. Mwuara prescribed the medication (Risedronate) on May 27,
2016, for Mr. Baez' Osteoporosis, in which was the direct results and cause to a
negative reactions/effects, that fractured (2) of Mr. Baez' ribs the (8th & 9th
ribs), and created other lung complications to date. See [Doc. 34 9154-165];
[Doc. 152 at p.8, dated Nov. 1, 2016 and p.9]; (ECF. No. 114 & 118 916). And in
additional support see attached Exhibit Grievance No#. 628834 dated 6/3/16.
Contradicting the Court' distorted claims that Mr. Baez was complaining of right
ribs and lung pain for only (3) days. The results of the above event, Plaintiff
spent (5) painful days in the Washington Hospital, until Dec. 5, 2016. The above

are genuine issues of material facts in disupte.

Plaintiff object and disputes the Court’ and Defendants' false allegations
stating that Mr. Baez attended a ENT Consultation on Dec. 7, 2016. Plaintiff does
recalls how =Defendant,Dr. Valley denied Mr. Baez’ follow up at the Wound Care

Center on Dec. 7, 2016. Mr. Baez’ criminal attorney Mr. Samuel Angell, esq;
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 24 of 55

contacted the WHS Wound Care Center on Dec. 7, 2016, and spoke with a Mrs.
Heather, in regards to Mr. Baez' follow up visit for Dec. 7, 2016. And according
to Mr. Angell, he informed Mr. Baez, that Mrs. Heather personally called the
(DOC) on Twice on Dec. 7, 2016 and on Jan 3, 2017, and received no response for
the DOC. This is genuine issues of material fact of dispute. Mr. Baez was sent to
the Wound Gare Center on 1/11/17, and for the ENT Consult, on 3/27/18, exactly
two long years, to be sent back to the ENT. This is genuine issues of material

fact in dispute.

Plaintiff objects and disputes the Court' and defendants’ attempts to
obfuscate the evidence and the truth, that on Dec. 12, 2016, Dr. Valley
participated in a Telemedicine Conference Consult, between Baez and the Urologist
Dr. Shank. Here the Court and Defendants' finally reveals the true cause of Mr.
Baez’ bleeding and pain to his groin and other complications. When they stated:
("Due to urethra bleeding after two foley catheters insertions more than one
prior week"). The incident occurred on 11/16/16 and 11/17/16, when both catheters
were inserted incorrectly, and not three days as Judge Lenihan is falsely
claiming. If Mr. Baez, was up-set and anrgy, that was due to Dr. Valley
intentionally interrupting Mr. Baez, while Baez was attempting to address, all of
his medical complaints to Dr. Shank. Dr. Valley continued to provoke Mr. Baez, by
not allowing Baez to explain to Dr. Shank, as to what happened with the
incompetence of two nurses, who just couldn't insert a catheter correctly, and as
a direct and proximate results of their negligence, Mr. Baez suffered internal
injuries, hemorrhaging within, bleeding for hours from his penis, pain to his
groin, penis, shaft at times, urinating complications, etc. The above are genuine
issues of material facts in dispute. For the record; it was until Jan. 30, 2018,

that Mr. Baez had to wait to have the cystoscope test done (2) long years in pain,

24
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 25 of 55

Plaintiff objects and disputes the Court' and defendants' attempts to
obfuscate the facts and evidence, when no X-rays were taken on Jan. 7, 2017. The
Court continues to repeat itself about the same x-rays of chest, wound care
center consult, Mr. Baez responded to this, but none of it took place immediately
but months and even years later, for non-medical reasons, other than to retaliate
for grievances and lawsuits. Mr. Baez' family and criminal attorneys filed
numerous of complaints to central office regarding the defendants' retaliatory
acts and ongoing delays, to prolong treatment, tests and consults follow ups,
pain meds not provided, medications not being delivered to Baez, lupus follow up
past (6) months due date, blood technician failing to show up to take blood/urine
samples, physician failing to show up for sick call, x-rays not taken in a timely
manner, all for non-medical reasons. The defendants would crush Mr. Baez' meds in
retaliation/then blame him of not taking his meds, when medical is aware that Mr.
Baez suffers from S'jogrens Syndrome, a chronic dry mouth/eye conditions, which
prevents Baez to take meds crushed, because it burns his throat and swells up.
They blame DOC Meds Policy, but they fail to mention that there are exceptions.
It is the physician’ discretion to allow patient to take it umcrushed. See
attached typed policy for “érushing medications" under 13.2.1., ACCESS TO HEALTH
CARE PROCEDURE MANUAL, Section 12 Pharmacy Guidelines. The defendants refuse to
consider the guidelines in Mr. Baez' case, due to his S'jogrens Syndrome, this
was in retaliation and because he was considered as a nuisance to defendants, not
as a patient. Dr. Valley was fully aware of the severity of Mr. Baez' skin lupus
outbreaks/injuries to his penis, but disregard Baez' wound care follow up for
Dec. 7, 2016, instead, he deliberately ignored the (2) wound care center calls by
Mrs. Heather on 12/7/16 and again on 1/3/17. But, it was not until 3/27/18, that
the defendants finally sent Baez to his follow up, two years later, this is how
much they cared, and Judge Lenihan failed to mention this part of this delay for

non-medical reasons, remember the DOC never returned Mrs. Heather's two calls,

25
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 26 of 55

they provided no medical reasons other than to retaliate.

Plaintiff objects and disputes the Court' and defendants' attempt to obfuscate
the facts and evidence , when the Court stated; On Jan. 8, 2017, Dr. Valley met
with Mr. Baez, to discuss the very same conversations they had many months ago,
in regards to the x-rays, ct-scan, pulmonary test, ENT, lupus center,
endrocrinology, urologist, imaging, wound care center. But, Judge Lenihan never
states “how long” it took the defendants to send Mr. Baez to the above
treatment/tests and consults. (‘SOMETIME IT TOOK YEARS"). The Court then points
out the imaging test, a Dr. Zimmmerman interpreted about "body structure intact",
but they (can't see the 8th & 9th ribs fractured) ? And since this person is not
a defendant, no further response is required. And as for the “Levaquin” is
concern ? No one ever spoke with Mr. Baez, about this medication being ordered
and/or for what for. This is why Mr. Baez ended up with (2) fractured ribs and
severe lung complications in the first place, prescribing medications without
first consulting with Mr. Baez, and/or educating their patient of the dangers and

side-effects, etc. This is why Mr. Baez did not take it.

Plaintiff objects and disputes the Court’ and defendants’ ongoing attempts to
obfuscate the truth and evidence, when the Court now states that, on Feb. 2,
2017, Mc. Nicholson, CHCA; performed a chart review and so on. The Court opine
vigorously upon Mr. Nicholson' alleged allegations of treatment. What the Court
failed to acknowledge is that Nicholson is not a defendant, and for that reason,
does not requires a response. This Judge is acting as a advocate for the

defendants, she's not impartial, but clearly bias/partial.

Plaintiff objects and disputes the Court’ and defendants’ attempt to obfuscate
the facts and evidence, when Judge Lenihan again states; on Feb. 20, 2017 Dre

Valley ordered a follow up CTI Scan of the chest to be completed in six months for

26
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 27 of 55

further evaluation of the pulmonary nodules. And Dr. Valley ordered a follow up
pulmonary function test. Mr. Baez states that these are the very same ongoing
claims by the Court and defendants for the same ongoing test/treatment discussed
many months ago, and Mr. Baez responded to this numerous times above. The only
difference is that the Court and defendants continues to deliberately “change the
dates’, when Dr. Valley discusses when he will decide to order these
tests/treatment, nothing more. And no further response is required nor needed.
For the record; Mr. Baez never saw Dr. Valley on Feb. 20, 2017 in regards to the
above, so Mr. Baez has no way of knowing about Dr. Valley's orders, etc. And the
Court is incorrect. Plaintiff "never agreed" that on an average, he was seen
every two weeks and sooner when necessary. Plaintiff draws this Court's attention
to [Doc. 118 46-47] and [Doc. 120, 120-1, 120-2, 120-3]. These are genuine

issues of material facts in dispute.

3. DEFENDANTS BYUNGHAK JIN, MD: MIN HI PARK, MD: PAUL DASCANI, MD: LAURENCE
ALPERT, MD: ESTHER MATTES, PA: ELDON MWUARA, PA: (COLLECTIVELY DEFENDANTS)

In March of 2014, Plaintiff suffered from a severe Subcutaneous Skin Lupus
Outbreaks in relations to his Chronic Illnesses Systemic Lupus Erythematosus,
consisting of excruciating bloody blisters, rashes, open sores, lesions, bumps,
ulcers, crack skin, to his lower back, buttocks, genitals, and spread to his
anus, causing bleeding at times. The Curt failed to reveal that the defendants
ignored Mr. Baez' sick call slips until July 5, 2014, when Defendant Dr. Dascani,
visited Mr. Baez at his cell door for the first time for sick call consultation.
Where Dr. Dascani never pulled Mr. Baez out of his cell to perform an physical
examination of Mr. Baez’ severe skin outbreaks, in order to assess the severity

of Mr. Baez's conditions. Instead; Dr. Dascani decide to prescribe what's called

2/
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 28 of 55

Hydrocortisone Cream, a cream known to be ineffective by Medical for Mr. Baez'
(type of chronic skin disease). If Dr. Dascani would have taken (15 or 20
minutes) to review Mr. Baez’ medical chart and history of subcutaneous skin lupus
outbreaks attacks in the past, and what treatment has been ineffective, and which
were effective. Dr. Dascani would have noticed that the Hydrocortisone is totally
ineffective for Mr. Baez' skin disease, and that Hydrocortisone has been
prescribed in the past, with negative effects, but, that it exacerbates Mr.
Baez's skin, causing even more damage. A few days after trying to use the
Hydrocortisone, Mr. Baez was forced to submit a sick call slip, complaining that
the Hyodrecortisone was ineffective and exacerbating his skin causing burning,
additional open wounds, pain, cuts, skin splitting, irritating lesions, ulcers to
his penis, buttocks, and anus. And Mr. Baez was forced to (stop using the cream).
On July 12, 2014 Plaintiff submitted a sick call slip, and on July 13, 2014, Mr.
Baez was seen by Defendant Dr. Park who deliberately ignored Mr. Baez’
complaints, that the Hydrocortisone was causing serious damage/exacerbating his
skin and requested Dr. Park for the Betamethasone Cream prescribed in the past
for his type of chronic skin disease. Instead, Dr. Park deliberately ordered more
Hydrocortisone disregarding Mr. Baez' serious medical complaints, that the
Hydrocortisone has caused additional skin damage, and could not use it. The re-
ordering of the Hydrocortisone was a ongoing deliberate act of retaliation by Dr.
Park against Mr. Baez, for numerous of Grievances Mr. Baez filed against Dr.
Park, prior to this visit. For example; Grievance No#. 514236 dated June 16,
2014; Grievance No#. 515074 against Medical Staffs refusing to treat the ongoing
injuries to Mr. Baez' skin. Plaintiff is unable to attach a copy of both
erievances, due to the Court and defendants' engaged in Ex-parte Communication to
denied Mr. Baez copies of all his grievances relating to this incident/injuries

through discovery. Plaintiff was unable to (use the Hydrocortisone) which Dr.

2B
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 29 of 55

Park also re-ordered in retaliation. See [Doc. 34 1939-41]. Yes; Mr. Baez saw Dr.
Park on 7/24/2014, and again requested the Betamethasone cream for his type of
skin disease. But, Dr. Park deliberately ignored Mr. Baez’ request, and was
kicked out of the triage room. Dr. Park did not examine Mr. Baez' serious skin
injuries. Yes; on or about July 24, 2014, later that evening, a nurse dropped off
(More Hydrocortisone), it was ordered by Dr. Park in retaliation for grievances,
complaints, and lawsuits. Dr. Dascani and Dr. Park maintained a course of
treatment known to the defendants to be ineffective for Mr. Baez' type of skin
disease/outbreaks. On July 24, 2014 Plaintiff filed another Grievance No#.
520139, see [Doc. 148-4 Exhibit-5#, Grievance 1]. Then on July 27, 2014, a nurse
drops off a small bottle of Triminacolone Cream (known as Articort), it was
ordered by Dr. Park, (3) three days after Mr. Baez grievance no. 520139 was filed
against him. For the record; this new cream Articort, is also (known) to be
ineffective for Mr. Baez’ skin disease and injuries. This cream was prescribed in
the past, and reported by Baez, to the Medical Defendants to be ineffective and
to also cause damage to his skin. The order of this cream (Articort) was another
retaliatory act by the Defendant Dr. Park, for the grievances and complaints
against him and medical. See [Doc. 34. 9143-44] and [Doc. 148-4 181-82]. These are

all genuine issues of material facts in dispute.

The Court then states; that Mr. Baez contends that the defendant/Dr. Park knew
Mr. Baez' skin was worsening because Baez filed sick call slips, verbally
complained, filed grievances, indicating he could not use the cream. Mr. Baez
avers that, what more does he have to do to place the defendants on notice, when
he done his due diligence to place the medical defendants on actual and
constructive knowledge of his skin worsening. [Doc. 34. 1441; and [Doc. 148-4
115]. The Court then states; that on Aug. 20, 2014, Dr. Jin told Baez that he

would order the Betamethasone cream, but Mr. Baez states he did not received it.

29
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 30 of 55

Mc. Baez avers that, the Court is correct. Dr. Jin did promised to order the
Betamethasone cream. [Doc. 34 945]; [Doc. 148-4 916], Plaintiff was forced to
file Grievance No# 524840 dated Aug. 27, 2014 for retaliation. See [Doc. 148-4
Exhibit No. 9, Grievance No.-5#] These are genuine issues of material facts in

dispute.

The Court then refused to mention in her Report and Recommendation, that Mr.
Baez was sent to his follow up Lupus Appointment to see Dr. Hwang, for his
ongoing skin lupus outbreaks on Aug. 27, 2014, for the sole purpose to have Mr.
Baez’ skin injuries examined by their specialist. But; it is believed upon
information and belief that, Dr. Jin informed Dr. Hwang prior to Mr. Baez’
arrival, to (not examine) Mr. Baez skin injuries. In support see [Doc. 148-4
q191], Mc. Baez also filed a grievance [Doc. 148-4 Exhibit No.12, Grievance No.-
8]. The Court also states that, on Oct. 9, 2014 PA. Mattes informed Mr. Baez,
that her supervisor instructed her to limited Mr. Baez' sick call complaints to
only (1) medical issue. [Doc. 148-4 Exhibit-1, T.A.C. 9149-52]. The Court then
refused to mention in her Report & Recommendation that, on Nov. 7, 2014, PA,
Mattes again saw Mr. Baez, and Limited Mr. Baez various medical complaints to
only (1) medical issue. Lacking the authority to do so and in violation of
medical sick call policies, DC-ADM 820 and 13.2.1.. [Doc. 148-4, Exhibit-1,
T.A.C. 1953-55]. The Court then states that on Nov. 21, 2014 Dr. Dascani informed
Mr. Baez, that he would not provide Mr. Baez with treatment because Mr. Baez was
suing Dr. Dascani and other medical staffs at SCI Greene. This is true. Then the
Court claims that Mr. Baez was seen and allegedly treated on various dates; Oct.
12, 13, 17, 20, 21, 23, and 31, 2014 (ECF.No. 151 at 64-68). But the Court failed
to mention that Plaintiff filed at least (9) nine grievances from Oct. 23, 2014
through Jan. of 2015, seeking relief from the defendants refusal to treat Mr.

Baez’ injuries. And some of the dates the Court mentions including the Months of
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 31 of 55

Nov. 2014, Dec. 2014 and Jan. 2015, were related to some non-defendants and does
not requires a response. And those other dates the Court mentions, were discuss
in the (9) Grievances Mr. Baez was forced to file in relations to those dates
being seen/and at the same time, not being treated at all, but re-ordered more
Hydrocortisone and Articort cream by the defendants in retaliation for grievances
and lawsuits. See [Doc. 148-1, Exhibit-A, T.A.C. 1157-60] The Grievances Mr. Baez
filed between Oct. 2014 through Jan. 2015 are as follows: 531025; 533552; 533628;
536619; 5375553 537608; 538292; 539171; 543768;. Some of the mentioned grievance
Stated here, were denied by the Court and Defendants through discovery. These are

genuine issues of material facts in dispute.

The Court states that on Jan. 27, 2015, Baez was referred to see a Urologist.
Yes; on Feb. 12, 2015, Mr. Baez had his first consultation with Dr. Chaudry, and
Baez was also told that his (only option) to eliminate the damaged skin, as a
direct results of the ineffective course of treatment by the defendants. That Mr.
Baez had to undergo a circumcision. And it is true that Mr. Baez, did not want to
be circumcised, but had no other options according to Dr. Chaudry. Yes; on Mar.
11, 2015, Dr. Chaurdry performed the surgery on Mr. Baez. Mr. Baez also agrees
that on the following day after the surgery on Mar. 12, 2015, all but (2) two
stitches came apart, resulting in serious excruciating pain and bleeding. Mr.
Baez submitted numerous sick call slips pleading and begging for medical
attention and requested to be sent to the E.R., to be re-stitched. It is also
true that on, Mar. 15, 2015, Mr. Baez was seen by Dr. Jin, who refused Mr. Baez!
request to be re-stitched at the E.R. Forcing Mr. Baez to file numerous sick call
slips. However; the Court failed to mentioned here that on Mar. 17, 2015, PA.
Mattes visited Mr. Baez at his cell door again. But, PA. Mattes refused to
examine or treat Mr. Baez, when he informed her that all but (2) stitches came

_ apart, and he was in excruciating pain and bleeding at the site of his incision,

31
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 32 of 55

and requested to be sent to the E.R. That request was also denied. PA. Mattes
refused to even examine Mr. Baez' skin lupus outbreaks which has worsen. See
[Doc. 148-1, T.A.C., 66]; also see, [Doc. 148-4 1122]. The Court also states
that on Mar. 20, 2015, Mr. Baez was seen by Dr. Jin again. And requested to be
sent to the E.R. to have his (2) two inch open bloody wound closed. Dr. Jin
refused Mr. Baez’ need for medical attention/re-stitched. Instead; this defendant
Dr. Jin, gave Mr. Baez a roll of medical paper tape to close his bloody wound,
and told Mr. Baez not to worry about it. [Doc. 148-1, EXHIB-A T.A.C. 169-71].
The Court also states that, on Mar. 26, 2015, Mr. Baez was sent to see the
Urologist Dr. Chaudry. This may be true. However; Mr. Baez object and disputes
the Court' and defendants' ongoing attempt to obfuscate the facts and evidence in
this case. When the Defendants failed to notified the Court that, if it were not
for Mr. Baez' family, attorneys and numerous of Mr. Baez' complaint letter(s) to
the State Health Department, Mr. Baez would not have been sent to see Dr.
Chaudry. When a legal representative from the department of health visited Mr.
Baez on Mar. 25, 2015, where Mr. Baez “pulled down his prison jumpsuit and
exposed his two inch open bloody wound" to a Mr. Fusch. Who advised Mr. Baez,
that he will be talking to the provider Dr. Jin and the.Correctional Health Care
Administrator in regards to Mr. Baez' injuries, and the refusal to be re-
stitched at the E.R. Plaintiff, can have his family and attorneys to testify for
a jury in a court of law, if needed. These are genuine issues of material facts
in dispute. However; upon Dr. Chaudry' examination of Mr. Baez' serious open
wounds. Dr. Chaudry had informed that Dr. Jin had “waited too long to be re-
stitched". Upon information and belief, it is believed that Dr. Jin had
instructed Dr. Chaudry “not to re-stitch Mr. Baez'', in retaliation for having
reported him to the State Health Department the day before. Dr. Chaudry then

tells Mr. Baez, that his two inch open wound would have to "heal on its own", and
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 33 of 55

that it would take approximately (3) three weeks to “heal on its own''. Which Mr.
Baez, express to Dr. Chaudry, that would be impossible, and that a two inch open
wound will never close and/or heal on its own, without stitches. But; Mr. Baez,
was sent back to the prison and was never re-stitched, prolonging Mr. Baez' pain
and sufferings even longer. [Doc. 148-1 Exhb.-A, T.A.C. 972-74]; [Doc. 23, dated
Mar. 26, 2015 at 14]. The defendants attorneys alleges that, there is no
indication exists that Dr. Jin caused that refusal. What a coincidence that a
legal representative visits Dr. Jin for the refusal to have Mr. Baez re-stitched
at the E.R. and the next day on Mar. 26, 2015, Baez is returned to see Dr.
Chaudry. And their Urologist refuses to re-stitch Mr. Baez. These are genuine
issues of material facts in dispute for a jury determination, not for Judge

Lenihan. See [Doc. 148-4, 9127].

Plaintiff objects and disputes the Court' and Defendants' ongoing attempts to
obfuscate the facts and evidence in this case. When the Court stated that; Mr.
Baez claims he submitted sick call request slips on Mar. 31, 2015, "to no avail".
Yet, he saw Dr. Jin on Apr. 3, 2015, which Dr. Jin refused to examine Mr. Baez'
wound. Including Mr. Baez' ongoing chronic skin lupus outbreaks to his lower
back, buttocks, genitals and rapidly spreading badly to his anus area, causing
bleeding and pain. For the record; Sick Call Medical Policy clearly states; If an
inmate wishes to seek medical care, he must submit a sick call request slip, and
the inmate will be seen the following day. This is an "MANDATORY MEDICAL POLICY
TMPLEMENTED BY THE DOC'', and not by Mr. Baez. The Court now alleges that just
because Mr. Baez, submitted numerous more sick call slips, that he was allegedly
seen by PA. Mattes, between Apr. 9th and Apr. 23, 2015. But; the Court nor the
defendants state “what treatment did PA. Mattes provided” for Mr. Baez, and when.
Mr. Baez does alleges that he was not treated nor examined by PA. Mattes, for his

open bloody two inch wound, and/or skin lupus outbreaks, and chronic pain. [Doc.

33
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 34 of 55

148-1, Exhib-A T.A.C., 9976-79]; [Doc. 148-4, 1131-137].

Plaintiff objects and disputes the Court' and defendants’ attempts to
obfuscate the truth and evidence in this entire case. When the Court then states
that; Mr. Baez, was sent to see Dr. Chaudry on Apr. 29, 2015, for a follow up.
This visit, Dr. Chaudry examined Mc. Baez' wound, and stated to Mr. Baez; "Your
wound will not heal on its own". And that He would re-schedule Mr. Baez for
surgery to be re-stitched. Mr. Baez, then responded, I told you that it would be
impossible for my wound to close/heal on its own. And now you tell me that, you
will re-schedule me to be re=stitched at a later time. Then why didn't you just
re-stitched me when I saw you on Mar. 26, 2015, and I thought you stated that Dr.
Jin “waited too long to be re-stitched’. Now, Mr. Baez became suspicious in
believing that Dr. Jin had something to do with not being re-stitched. The delay
resulted in various other medical complications, like rectal bleeding, due to the
blisters, sores, rashes, ulcers, bumps, lesions, cracking of skin around Mr.
Baez' anus, which caused excruciating pain and suffering. [Doc. 148-1 Exhib-A
T.A.C. 178-81]; also see, [Doc. 148-1, Exhib-A T.A.C. 985-86]. It is true that on
May 21, 2015, Dr. Jin examined Mr. Baez’ bandages upon his returned from his
surgery to be re-stitched, and given Mr. Baez pain meds. But, Dr. Jin did not
honored Dr. Chaudry pain management prescriptions. And Dr. Jin did, discontinued
Baez' pain meds, three days later, even though Mr. Baez was not receiving his
pain meds at times. Mr. Baez, was forced to submit a sick call slip begging Dr.
Jin to extend his pain meds for several more days, which he did on May 27, 2015.
However; at this visit with PA. Mattes again refused to examine Mr. Baez' wound

and skin outbreaks. [Doc. 148-1, Exhib-A T.A.C. 190-91].

Plaintiff objects and disputes the Court' and Defendants’ ongoing attempt to

obfuscate the events and evidence in this case, when it states that; on June 4,

34
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 35 of 55

2015 PA. Mwaura provided Mr. Baez with his lupus injection. Baez has never
disputed this fact in his T.A.C. Again, Mr. Baez never disputed that he never
received his injection on June 4, 2015 by PA. Mwaura. For the record, Mr. Baez'
lupus injection is only provided once a week, and the defendants/Court failed to
reveal this is for Mr. Baez’ Rheumatoid Arthritis and it does not provide much
relief, and the defendants’ knows that this is why Plaintiff is always suffers
from chronic pain so much. In addition; PA. Mwaura did not want to examine Mr.
Baez open wound or injuries caused by the outbreaks, when Mr. Baez notified PA.
Mwaura, that he felt a pop in his incision, and was bleeding. [Doc. 148-1, Exhib-
A T.A.G. 196-98]. The Court then states that; on June 6, 2015 Mr. Baez was seen
by PA. Mattes again. This is false. Mr. Baez stated that on June 7, 2015, Mr.
Baez submitted a sick call slip in regards to his injuries when (3) more stitches
came apart on Jume 4, 2015, and was bleeding and in pain. On June 8, 2015, PA.
Mattes saw Mr. Baez, at his cell door for sick call. However; PA. Mattes stated
the following; Mr. Baez I cannot pull you out from your cell to examine you, for
the prison is on lock-down. And that I will see you tomorrow, is that okay ? Mr.
Baez, then told her that he was bleeding, in pain, and could not sleep at night.
But, PA. Mattes gave Mr. Baez no other choice, and Baez had to wait to the next
day. Mr. Baez also noticed that his skin lupus outbreaks was getting worse and
spreading out of control. However; at or about 1:00pm that very same day, PA.
Mattes returned to L-B-Pod, because the prison was no longer on lock down. Mr.
Baez, noticed PA. Mattes conducting sick call consults with other inmates on Mr.
Baez' housing unit/pod. She even pulled inmate Mr. Maisonet out of his cell to
check his "blood pressure’. Mr. Baez' cell is directly across of Mr. Maisonet
about 2 feet apart. But, PA. Mattes did not stop at Mr. Baez' cell to check Mr.
Baez' stitches and his wound bleeding. See [Doc. 148-8 Exhibit Grievance No.-

4]. Mr. Baez grievance demonstrates PA. Mattes concern for Mr. Baez serious

35
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 36 of 55

medical needs, this was in retaliation for numerous of grievances and complaint

filed against her by Mr. Baez, that she denied access to medical attention. These

are genuine issues of material facts in dispute.

The Court is correct, that on June 10, 2015, Dr. Jin saw Mr. Baez in the
triage room, but refused to examine Mr. Baez' bloody wound and or his injuries
from the skin lupus outbreaks. On June 12, 2015, LPN King drops off a tube of
Betamethasone cream. It was ordered by Dr. Jin, and as the Court stated that, it
took Dr. Jin (OVER 14 LONG EXCRUCIATING MONTHS LATER TO SEND MR. BAEZ THE CREAM,
WHEN DR. JIN HAD PROMISED TO ORDER IT ‘A VERY LONG TIME. DR. JIN WATTED UNTIL THE
DAMAGE WAS DONE TO PRESCRIBE THE ONLY CREAM KNOWN TO PROVIDE SOME RELIEF FOR BAEZ
SKIN OUTBREAKS). This was done in retaliation for grievances, complaints, and
lawsuits against him. There was a possibility that, if Dr. Jin/and or the other
defendants would have just order the Betamethasone cream prior to July 2014,
maybe Mr. Baez would have not needed two unsuccessful and painful surgeries, and

suffered still today.

Plaintiff objects and disputes the Court’ and defendants’ ongoing attempts to
obfuscate the truth, fact and evidence. When the Court now claims that, between
June 19, 2015 and July 9, 2015, PA. Mwaura saw Mr. Baez “at his cell door”. But;
the Court never once stated what if any medical treatment was provided for Mr.
Baez' serious ongoing medical needs. Judge Lenihan is just acting as the
defendants' advocate and being partial/playing favoritism. Again on July 20,
2015, PA. Mwaura visited Mr. Baez at his cell door, in relations to six (6) sick
call slips, which contains all of Mr. Baez' medical complaints, each slip stated
only (1) one medical issue. The defendants failed to inform the Court that, Mr.
Baez, was just following PA. Mwaura instruction to "WRITE DOWN ONLY ONE MEDICAL
ISSUF PER SICK CALL SLIP, BECAUSE SHE WILL NOT ADDRESS ALL MR. BAEZ MEDICAL
ISSUES ON ONE SLIP". PA. Mwaura still got up-set and became belligerent, and

26
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 37 of 55

refused to address each slip, and walked away. She was just angry that Mr. Baez

filed comtless of Grievances and Complaints against her. See [Doc. 148-10,
Exhibit Grievance No-6] and [Doc. 148-11, Exhibit Grievance No.-7]. Mr. Baez has
demonstrated throughout this motion that, he was not being treated every two
weeks as Judge Lenihan and the defendants falsely claims here. Remember that it
took Dr. Jin 14 long months just to give Mr. Baez a medication in their
possession which was known to provide some relief, and forced Mr. Baez to undergo
two unsuccessful excruciating surgeries and permanent skin injuries, scars and
sufferings to this day. The defendants also permitting Mr. Baez to wallow like an
animal in excruciating pain from several open bloody wounds from his stitches
coming apart on three separate occasions, and refuse to send him to be re-
stitched the following day when Baez reported to all the defendants, that (all
but two stitches came apart), and let Baez suffer in that condition from March
12, 2015, until May 21, 2015, to be re-stitched. And the Defendants calls that
medical treatment every two weeks. These are genuine issues of material facts in
dispute. This Judge is totally a discriminator and has no respect for the law and
oath she sworn to. The weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.

Plaintiff objects and disputes the Court' and defendants’ versions to
obfuscate the facts and evidence in this case, when on July 22, 2015, Mr. Baez
was sent to see the Urologist. Instead, Mr. Baez was seen by Dr. Cohen. Who
acknowledged "a half inch open wound to Mr. Baez' penis", who requested photos of
the wound and permitted. Mr. Baez then expressed concerns with pain, sensitivity,
weakstream, urinating, spraying all over, a problem which continues today, and
gone untreated. [Doc. 148-4 137]. The Court attempts to address issues which
involves non-defendants between the month of July and Aug of 2015, which requires

no response. Yes; Mr. Baez was seen by PA. Mwaura on Aug. 27, 2015, for his

37
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 38 of 55

ongoing swelling to the left-side of his face/neck and ear. But; was not treated
for this medical issue. PA. Mwaura also refused to examine Mr. Baez' open wound
and/or skin lupus outbreaks injuries, and kicked Baez out the room. The Court
then addresses the Sept 5, 2015 encounter, which relates to a non-defendant, and
requires no response. [Doc. 148-1 Exhib-A, T.A.C. 1124-125]. On Sept. 10, 2015,
Mr. Baez was again seen by PA. Mwaura, who gave Baez his injection, and informed
Mr. Baez, that she was not there to examine his open wound/or address any of his
other serious chronic medical issues. Again Baez is seen, but not treated for nis
serious medical issues, these are a direct results for grievances/complaints
filed against PA. Mwaura. These are genuine issues of material facts in dispute,

that he is being seen/treated every two weeks.

Plaintiff avers that, the Court deliberately disregarded Mr. Baez' ongoing
complaints that he is not being seen/or treated every two weeks as the defendants
and Judge Lenihan seems to falsely claims. Where the Court failed to mention,
that on Oct. 6, 2015 Mr. Baez submitted sick call slips to be seen for his
ongoing chronic issues. And on Oct. 7, 2015 Dr. Jin saw Baez in the triage room,
refused to examine Mr. Baez's ongoing complaints of skin outbreaks/open wound
bleeding and pain. Dr. Jin' response was as follow; Mr. Baez, you have a lupus
follow up appointment soon. You can address all your complaints to Dr. Hwang when
you see him okay, and Dr. Jin literately kicked Mr. Baez out the room without
examining his injuries. This is a direct and proximate results for grievances,
family, attorneys complaints, Letters to the health department, and lawsuits
against him. [Doc. 148-4 9145]; [Doc. 148-1 Exhib-A, T.A.C. 9131]. The entire
month of Oct. 2015 was the same, ignoring Mr. Baez' medical complaints. When Mr.
Baez arrived at the Lupus Center on Oct. 14, 2015. Mr. Baez tried to address his
ongoing skin outbreaks worsening, and causing bleeding to his anus, including his

open wound complaints. Dr. Hwang refused to examine Mr. Baez' complaints and was

38
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 39 of 55

not treated. [Doc. 148-4 146]. The Court also failed to mention that Between
Oct. 15 through Oct. 22, 2015 Mr. Baez was denied medical by non-defendants. The
Court also refused to mention that on Oct. 23, 2015, the New Medical Director Dr.
Alpert gave Mr. Baez his injection. But; refused to examine Mr. Baez open wound
and/or skin lupus outbreaks complaints. And it is also denied that, Mr. Baez was
seen/treated on Oct. 30, 2015; Nov. 6, 12, 15, 18, 27, or 30, 2015. for the fact
that "The defendants withheld Exhibits from Mr. Baez", and for those reasons ("'No
response is required"). [Doc. 148-4 9147]. The Court also refused to mention that
the Defendants deliberately withheld even more medical records/exhibits from Mr.
Baez, in order to defeat Baez in summary judgment. In support of Mr. Baez'
claims, see; [Doc. 148-4 99147, 148, 149, 150, 151] These are genuine issues of
material facts in dispute, and an attempt to defeat Baez at summary judgment. And
due to Judge Lenihan and Defendants' engaged in Ex-parte Communications,

permitted the defendants to get away with such a disgraceful ethical tactics.

Plaintiff objects and disputes the Court' and defendants’ attempts to
obfuscate the facts and distort the truth of the evidence. When the Court stated

that; on May 29, 2016, Mr. Baez was experience several symptoms, including sores

on his back, coughing, burning in his throat and swelling in his neck and throat.
For the record, the Court is attempting to intentionally minimizing the truth of
the facts and events. When the Court failed to mention that on May 27, 2016, PA.
Mwaura ordered Mr. Baez a new medication called ("'RISEDRONATE’'), for his
Osteoporosis. The Court also failed to mention, was that, no one wanted to read
nor educate Mr. Baez on the warning and dangers of this medication, ignoring his
repeated requests to be educated. [Doc. 148-1 Exhib-A, T.A.C. 133-137]. On May
29, 2016, Mr. Baez began to noticed some strange sensations to his body. [Doc.

148-1 Exhib-A, T.A.C. 138]. By June 2, 2016, Mr. Baez did experience more
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 40 of 55

serious changes to his body and health. Consisting of a severe chronic dry
throat, scratchy throat, burning throat, difficulty breathing, shortness of
breath, uncontrollable dry chronic coughing, stomach pains, lung pains, swelling
to his neck, throat, tongue, gums, among other symptoms. Including, deep dark
purple blood spots covering his entire back, massive bloody blisters and
rashes/hive outbreaks. Mr. Baez' conditions were worsening to the point, where
Baez was unable to get out of bed and/or able to speak. On this same day of June
2, 2016, Mr. Baez saw PA. Mwaura in the triage room for his injection. Where PA.
Mwaura refused to examine Mr. Baez' serious medical conditions and side-effects
from the medication ("RISEDRONATE’) PA. Mwaura ordered for him, and/or provide
answers to his questions, and kicked Baez out the room. [Doc. 148-1 Exhib-A,

T.A.C. 19139-144].

Plaintiff objects and disputes the Court' and defendants' attempts to
obfuscate the facts and events of this case, when the Court continues to act as
the defendants' advocate, stating; From Jume 8, 2016 through Jume 21, 2016, Mr.
Baez was treated by other medical personnel not named in the T.A.C. For the
reasons as stated before by Mr. Baez, this does not requires a response, these
are non-defendants. The Court continues to state; Mr. Baez was complaining of
deep sharp piercing pain to the right side of his rib cage. And that this
treatment included x-rays which "allegedly" showed that he had no internal
injuries or broken/fractured ribs. [T.A.C., ECF No. 34 9145-153). Plaintiff
avers that, even though the "alleged" results of a nom-defendant indicates
nothing was seen and/or any fractures. The truth of the matter is that, their
evaluation and results were WRONG for their were internal injuries to Baez' lungs
and (2) two fractured of the (8th & 9th ribs), there is "no dispute about Mr.

Baez' allegations and claims".

40
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 41 of 55

Plaintiff objects and disputes the Court' and defendants’ distorted assertions
and attempts to obfuscate the truth, facts and evidence in this case. The Court
states that; on Dec. 1, 2016 Mr. Baez was finally transported to the Southwest
Medical Regional Center Hospital. Yes; he was x-rayed and after hours of tests.
Mr. Baez was then transported to another Facility at the Washington Hospital,
where he was examined for the excruciating internal pain/injuries to the right-
side of his ribeage and lungs complications as a direct and proximate results of
the new medication (RISEDRONATE") prescribed to Mr. Baez on May 27, 2016. There
is no doubt whatsoever that, Mr. Baez sustained (2) two fractured ribs and
serious painful lung complications as a results of the Risedronate. [Doc. 148-1
Exib-A, T.A.C. 7154-165]. For the record; the Court and defendants engaged in
Ex-parte Communications tc deliberately denied and deprived Mr. Baez of the
repeated requests for Discovery of medical documents, records, files, reports,
results, outside hospital records,and was denied that right. [Doc. 148-4 #1148-
151]. And was denied the right to response to the defendants’ lies and summary
judgment allegations, to [Doc. 116 & 131]. Which was never provided to date. Mr.
Baez avers that, Judge Lenihan was fully aware of this unprofessional and
unethical violations, and simply assisted the defendants in their task to defeat
Mr. Baez chances for a verdict for summary judgment in his favor. In support see
[Doc. 148-4 1147-151] and did nothing to correct the violations, but granted the
defendants with a verdict in their favor, for their wumethical tactic's,
practices, custom, and culture. Judge Lenihan can not be impartial and/or fair
judge in any case that involves a prisoner with a capital case status. This case

proves just that.

44
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 42 of 55

LEGAL FRAMEWORK

Rule 56, of the Federal Rules of Civil Procedure provides the summary judgment
"shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admission on file, together with affidavits, if any, show
that there is no genuine issues as to any material fact and that the moving party
is entitled to judgment as a matter of law’. Fed.R.Civ.P. 56(c). Summary Judement
is “properly regarded not as a disfavored procedural shortcut, but rather as an
integral part of the Federal Rules as a whole, which are designed to ‘Secure the
just, speedy and inexpensive determination of every action". Celotex Corp. _V.
Catrett, 477 U.S. 317, 327 (1986)(Citing Fed.R.CIV.P.1.

The party moving for summary judgment bears the burden of informing the Court
of the basis for its motion and identifying those portions of the record "which
it believes demonstrate the absence of a genuine issue of material fact’.
Celotex, 477 U.S. at 323. The Court reviews the record by drawing all inferences
in a light most favorable to the party opposing the motion. Matsushita Flec.
Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986)(Citing United States
V. Diebold, 369 U.S. 564 (1962).

Once the moving party carries its burden, “an adverse party's response... must
set forth specific facts showing that there is a genuine issue for trial".
Fed.R.CIV.P. 56(e). The adverse party must show more than "some metaphysical
doubt as to the material facts". Matsushita, 475 U.S. at 586.

In short, summary judgment will be granted unless "a fair minded jury could
return a verdict in favor of the [non-moving party] on the evidence presented".

Anderson V. Liberty Lobby Inc., 477 U.S. 242, 252 (1986).

 

When there is no genuine issue of material fact, the court shall determine

woether the movant is entitled to judgment as a matter of law. Fed.R.Civ.P. 56.

To that end, the Court must review the responsive filing of the Pro Se' iitigant

42
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 43 of 55

liberally. Estelle V. Gamble, 429 U.S. 97, 104-105 (1976).
RETALIATION

Retaliation for the exercise for a constitutionally protected activity is a
violation of rights secured by the Constitution, and therefore cognizable under
§1983. Rauser V. Horn, 341 F.3d 330 (3d Cir. 2001); White V. Napoleon, 897 F.2d
103, 112 (3d Cir. 1990). Merely alleging retaliation is insufficient to prevail
on a claim of retaliation, instead a plaintiff bears the burden of satisfying
three elements. First, a prisoner-plaintiff must prove that he engaged in a
constitutionally protected activity. Rauser, 241 F.3d at 333. Second, a prisoner-
plaintiff must demonstrate that he "suffered some ‘adverse action' at the hands
of the prison officials". Id. (quoting Allah V. Seiverling, 229 F.3d 220, 225 (3d
Cir. 2000)). A prisoner satisfies this element by showing adverse action
“sufficient 'to deter a person of ordinary firmness’ from exercising his First
Amendment rights’. Id. Third, a prisoner-plaintiff must prove that his
constitutionally protected conduct was a substantial or motivating factor in the
defendants’ conduct. Rauser, 241 F.3d at 333-34(adopting Mount Healthy Bd. of
Educ. V. Doyle, 429 U.S. 274, 287 (1977)). The mere fact that an adverse action
occurs after a complaint or erievance is filed is relevant, but not dispositive,
for the purpose of establishing a causal link between the two events. See Lape V.
Pennsylvania, 157 F.App'x 491, 498 (3d Cir. 2005)(citing Robinson V. City of
Pittsburgh, 120 F.3d 128, 1302 (3d Cir. 1997)("instructing that if 'timing
alone' is the evidence adduced to establish the element of causation in a
retaliation claim, the fact must be "'usually suggestive’ of retaliatory
motive")). More specifically, the curial third element of causation requires a
plaintiff to prove either an unusually suggestive temporal proximity between the

protected activity and the allegedly retaliatory action, or a pattern of

43
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 44 of 55

antagonism coupled with timing to establish a causal link. See Lauren W. ex rel.

Jean W. V. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007).

 

Once a plaintiff has made out a prima facie case, the burden shift to the
defendants to prove by a preponderance of the evidence that they "would have made
the same decision absent the protected conduct for reasons reasonably related
to penological interest'’, Carter V. McGrady, 292 F.3d 152, 158 (3d Cir.

2002)(internal quotation and citation omitted).

NON-MEDICAL DEFENDANTS

Plaintiff came forth with sufficient evidence to demonstrate a material fact
in dispute. Initially, Plaintiff's verified complaint, that of which functions as
an "affidavit", was never considered by the magistrate in review of the
Defendants motion. McCabe V. Prison Health Systems, 117 F.Supp. 2d 443, 448 (fn-
5)(E.D. Pa. 1997)("In Pro Se' cases, [the court] ordinarily construe[s] a
Plaintiff's pleadings as affidavits for purposes of summary judgment motions");

Citing, Reese V. Sparks, 760 F.2d 64, 67 (n.3) (3d Cir. 1985). The Magistrate

 

erroneously concluded that Plaintiff failed to demonstrate: 1) an adverse action
by the non-medical Defendants, but also 2) that the non-medical Defendants
actions were motivated by Plaintiff's constitutionally protected activity; (Doc.-
152, at 120).

Clearly the magistrate misapprehended the Plaintiff's claim at (Doc.-152, at
121), as Plaintiff clearly established the non-medical Defendants; Namely, Lt.
George, Sgt. Harouse, CO. Brown and CO. Derry, intentionally procrastinated in
their responses to, 1) contacting the medical department, and 2) their responses
to Plaintiff's emergent situation, that of which a layperson would have known
required immediate medical attention, as Plaintiff was internally hemorrhaging as
evidenced by a catheter bag filling with blood. See, (Doc. 148-1, Exhibit-A, at

W174, 175, 176, 177, 178, 179, 4180, 181, 182, 183, 184, 185):

?

4d,
Y

Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 45 of 55

Estelle V. Gamble, 429 U.S. at 105; This is true whether the indifference is

manifested by prison doctors in their response to the prisoner's needs or by
prison guards in intentionally denying or delaying access to medical care or
intentionally interfering with the treatment once prescribed. Regardless of how
evidenced, deliberate indifference to a prisoner's serious illness or injury
states a cause of action under §1983.

Plaintiff further established that the retaliation was the direct or proximate
motivating factor of Plaintiff's constitutionally protected conduct by producing
the very grievances which Plaintiff filed against the above named Defendants;
See, (Exhibits; 1) Grievance No#. 653082 dated 11/18/16; 2) Grievance No#.
653684, dated 11/25/16); (Doc. 148-1 Exhib-A TAC 171 34, 35, 36). If said
evidence was insufficient, than its insufficiency is attributed to the magistrate
refusal to comply with Fed.R.Civ.P. 56(e), which would have stymied the entry of
judgment until the Defendants produced the very evidence the magistrate opined
was not preduced, and that of which Plaintiff requested, and was in the
Defendants exclusive control - that being the grievances Plaintiff filed against
the Defendants prior to the incident; See (Doc. 60, 65, 66, 84, 91, & 93);
Moreover, the Defendants actual motivations were subjective. Accord; Goldfinger

V. Boron Oil Company, 375 F.Supp. 400, 412 (n.12)(W.D.Pa. 1974)("[S ]Jummary

 

Judgment is inappropriate where motive and intent are important or where
credibility is a factor"). In short, the Defendants may deny the nexus to the
protected activity, but credibility is an exclusive function of the jury.

As to Defendant King and Frazer, the Magistrate at (Doc. 152, pp.21),
digresses to the medical records which purportedly lack evidence of improper
care. However, those are their records - designed, compiled and made to say
whatever is advantageous to their performance in prison setting scrutinized by

nobody. The records have no credibility in this matter as they can say they did a

45
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 46 of 55

lot of things which were never done and as disputed in; (Doc. 152, at pp.21).
See, Third Amended Complaint, [Doc. 148-1 Exhibit-A, LPN King; 1164, 165, 166,
167, 168, 169, 170, 171, 172, 173] and [Doc. 148-1, Exhibit-A, RN Frazer; 183,
184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195]. Moreover, the Court
even recognizes that it was not until "later that evening [Frazer] called EMS.
Estelle V. Gamble, 429 U.S. at 105. Plaintiff averments as cited in the amended
complaint create a material fact in dispute.

The magistrate at (Doc. 152, pp. 22), remarkably challenges Plaintiff's
demonstration of "an adverse action sufficient to deter a person of ordinary
firmness from exercising a personal constitutional right''. The mere fact these
Defendants (collectively), nearly caused Plaintiff's death exceeds the showing.
See, (Doc. 148-1, Exhibit-A, T.A.C. at 9186, 187, 188, 189, 190, 191, 192, 193,
194, 195]. The court must reviews the record by drawing all inferences in a light
most favorable to the party opposing the motion, Matsushita Elec. Indus. Co. V.

Zenith Radio Corp., 475 U.S. 574, 587 (1986)((Citing United States V. Diebold,

369 U.S. 564 (1962).

2. VALLEY

The Court at (Doc. 152 at pp. 26) embellishes the medical treatment Plaintiff
"allegedly" received, during the times in question. The Court does this to avert
the inadequacy of the medical treatment as painted out in Plaintiff's response,
and that of which was the direct and proximate result of the retaliation. In
short, the alleged medical attention received before during and after the
incident, was so inadequate it was intended to cause Plaintiff pain and suffering
in retaliation, for Plaintiff's Exercising His First Amendment rights. See, Janus

V._AFSCME, Counsel, 585 U.S. , 201 L.Ed. 2d. 924, 938-939, 2018 U.S. LEXIS
4028 (2018). Here, the medical treatment the Court boosts about, was at all times

46
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 47 of 55

relevant so far in between and so inadequate, the Defendants knew would result in
Plaintiff lingering in pain. [Doc. 148-1, Exhibit-A, T.A.C. 9133 through 195];
Also see, Attached Exhibit(s) Grievance No#. 636526 dated 8/2/16; Grievance No.
637534 dated 8/8/16; Grievance No.# 642627 dated 9/13/16; Grievance No.# 646919;
Also see, [Doc. 148-4, #5 Exhibit Grievance 1; #6 Exhibit Grievance 2; #7
Exhibit Grievance 3; #8 Exhibit Grievance 4; #9 Exhibit Grievance 5; #10 Exhibit
Grievance 6; #11 Exhibit Grievance 7; #12 Exhibit Grievance 8; #13 Exhibit
Grievance 9; #14 Exhibit Grievance 10; #15 Exhibit Grievance 11; #16 Exhibit
Grievance 12; #17 Exhibit Grievance 13; #18 Exhibit Grievance 14; #19 Exhibit
Grievance 15; #20 Exhibit Grievance 16; #21 Exhibit Grievance 17; #22 Exhibit
Grievance 18; #23 Exhibit Grievance 19; #24 Exhibit Grievance 20; #25 Exhibit
Grievance 21. Estelle V. Gamble, 429 U.S. at 105; Rauser V. Horn, 341 F.3d at
330; West V. Keve, 519 F.2d 158, 161 (3d Cir. 1978); Monmouth County Corr. Inst.
Inmates V. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) cert. denied 486 U.S. 1006
(1988) The United States Court of Appeals For The Third Circuit has also
recognized that if “unnecessary wanton infliction of pain',...results as a
consequence of denial or delay in the provision of adequate medical care, the
medical need is of the serious nature contemplated by the Eighth Amendment".
Atkison V. Taylor, 316 F.3d 257, 266 (3d Cir. 2003)(quoting Lanzaro, 834 F.2d at
347)); Farmer V. Brennan, 511 U.S. 825, 842 (1994); Also deliberate indifference
may be manifest in a variety of ways. Durmer V. O'Carroll, 991 F.2s 64, 68 (3d
Cir. 1993) Durmer remarked that "deliberate indifference could exist in a variety
of different circumstances", including where "knowledge of the need for medical
care [is accompained by the] ... intentional refusal to provide that care”, or
where, short of absolute denial & necessary medical treatment [i]s ... delayed

for non-medical reasons", or "prison authorities prevent an inmate from receivin
?

47
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 48 of 55

recommended treatment'’. Id., 991 F.2d at 68. (internal quotation marked
omitted)(quoting Lanzaro, 834 F.2d at 346); Spruill V. Gills, 372 F.3d 218, 235
(3d Cir. 2004). And Id. at 235 (numerous citations and internal quotations marked
omitted). The Court of Appeals For The Third Circuit also found that "prison
officials who continues a course of treatment they know is painful, ineffective
or entails a substantial risk of serious harm act with deliberate indifference".
See Rouse V. Plantier, 182 F.3d 192, 197 (3d Cir. 1999); White V. Napoleon, 897
F.2d 103, 109 (3d Cir. 1990); Reed V. Cameron, 380 Fed. App'’x 160, 162 (3d Cir.

2010)(quoting Lanzaro, 834 F.2d at 347) and Szemple V. Univ. Medical & Dental of

 

New Jersey, 451 F.Appx 187, 191 (3d Cir. 2011).

Plaintiff avers that, the Court's failure and refusal to compel other
evidence/grievances, etc. Pursuant to Fed.R.Civ.P. 56(e) If said evidence was
insufficient, than its insufficiency is attributed to the Magistrates refusal to
comply with Fed.R.Civ.P. 56(e), which would have stymied the entry of judgment
until the Defendants produced the very evidence the Magistrate opined was not
produced, and that of which Plaintiff requested, and was in the Defendants'
exclusive control - that being the grievances Plaintiff filed against the
Defendants prior to the incident; [Doc. 60, 65, 66, 84, 91, 93), also see
(Exhibits; Grievance No#. 653082 dated 11/18/16; Grievance No#. 653684 dated
11/25/16) and [Doc. 148-1 Exhibit-A, T.A.C. 1 34, 35, 36). Moreover, the
Defendants actual motivations were subjective. Accord, Goldfinger V. Boron Oil
Company, 375 F.Supp. 400, 412 (n.12)(W.D.Pa. 1974)("{S]ummary Judgment is in-
appropriate where motive and intent are important or where credibility is a
factor’). In short, the Defendants may deny the nexus to the protected activity,

but credibility is an exclusive function of the jury.

The Court at [Doc. 152 at 25], alleges Plaintiff failure to demonstrate a

pattern of antagonism. Plaintiff response is he did repeatedly by attaching the

48
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 49 of 55

dozens of Grievances the Medical Defendants alleges in their Motion For Summary
Judgment 116, claiming that; "BAEZ DID NOT FILE ANY GRIEVANCE WHILE AT SCI-GREENE
FROM MARCH 2014 TO MARCH 2017 ALLEGING THAT HE WAS BEING RETALIATED AGAINST BY
ANY OF THE MEDICAL DEFENDANTS. THERE ARE NO GRIEVANCES BASED ON RETALIATION |
AGAINST ANYONE. BAEZ HAS NOT PRODUCED ANY GRIEVANCES ON THE ISSUE OF
RETALIATION". See [Doc. 116-1, C. at p.6]. Also see, [Doc. 148-4 Exhibits
Grievances; #5 Exhibit Grievance No-1 through 148-4 No.25# Exhibit Grievance No.-
21]. These are genuine issue of material facts in dispute. Also see; Attached
Grievances No#. 653082; No#. 653087; No#. 653684; No#. 628834; No#.657699; No#.
656824; No#. 636526; No#. 637534; No#. 642627; Nor. 646919; No#.543768; No#.
658825. Also see; Legal Complaint Letter by Plaintiff to the Department of State
& Office of Chief Counsel, dated Feb. 9, 2015, against Defendants and Non-
Defendants; and Legal Document dated Feb. 9, 2015, from the Commonwealth of
Pennsylvania Office of General Counsel of Professional Compliance, in regards to
Defendants and Non-Defendants; These are Grievances and Documents of the

intentional and malicious, and wanton disregard for Plaintiff's medical needs.
Rauser V. Horn, 341 F.3d at 333, Also see attached; PLAINTIFF'S EXHIBITS

DEPICTING GAPS AND TREATMENT DUE TO RETALIATION DOCUMENT.

. 49
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 50 of 55

Plaintiff avers that, upon the review of Defendant LPN Louis King's ‘Sworn
Declaration" dated April 25, 2019 are in clear contradiction with Judge Lenihan
boosted claims and the Medical Defendants false allegations of LPN King's actions
on Nov. 17, 2016. Plaintiff, compared everything the Court, Medical Defendants,
RN Tate Progress Notes and their Attorneys claims to LPN King’ Sworn Declaration.
For the record; "Nowhere at all does LPN King, does he ever once claims, states
and/or mentions in his Declaration, as he falsely claimed in all his other
responses, to what occurred on Nov. 17, 2016, when "He" not RN Tate, inserted the
catheter incorrectly, which was the direct and proximate results and cause of
Plaintiff's hemorrhaging and internal bleeding. Nowhere does King states that;
“THAT THIS IS THE NUMBING AGENT USED TO ALLEVIATE SOME OF THE PAIN ASSOCIATED
WITH THE INSERTION". BUT, HIS SWORN DECLARATION DATED APRIL 25, 2019 NOW CLAIMS:
HE USED A LUBRICATE JELLY PROVIDED IN THE KIT TO MAKE INSERTION EASIER AND LESS
UNCOMFORTABLE FOR THE INMATE BAEZ. IN ADDITION, LPN KING NEVER ONCE STATES NOR
MENTIONS: "UPON INSERTION, LPN KING FILLED THE CATHETER WITH 30ce OF NORMAL
SALINE SOLUTION AND NOTED A SMALL BLOOD RETURN WHICH CLEARED UP ALMOST

 

IMMEDIATELY WITH CLEAR YELLOW URINE. It's clear that LPN King's multiple
versions, does not corroborate nor supports, what he stated in the medical
Progress Note by RN Tate dated Nov. 17, 2016, Grievance Responses to Grievance
No.# 653087, Especially Not Judge Lenihan's Report and Recommendations at [Doc.
152, at p. 2]. This is a vital and important genuine issue of a material fact in
dispute, because it demonstrates LPN King, the Defendants, Medical Department are
conspiring to cover-up for King's incompetence and malfeasances, and the Court

Judge Lenihan was happy to "support such false information and claims".

The Court refuses to acknowledge that absent a prior grievance, Plaintiff
Exercising of his First Amendment rights “Extends Outside The Filing of a

Grievance”, but, also Plaintiff's chastising these defendants during all or most

50
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 51 of 55

consultations, as here Plaintiff expressed his frustrations with their
performance and inadequacy care, thus causing these defendants to dislike and
sometimes treat Plaintiff as a nuisance and not as a patient, and even curse out
Plaintiff repeatedly. Hughes V. Joilet Correctional Ctr., 931 F.2d 425, 428 (7th
Cir. 1991). Plaintiff at times would have to "Grind about his medical complaints
to the defendants, each time they come to Plaintiff's cell door". By stating
words to the effects; ‘That Dr. Jin, Dr. Park, Dr. Dascani, PA. Mattes, PA.
Mwaura, and so on would deliberately ignore my complaints that the Hydrocortisone
and Articort cream causes my skin to burn, irritate, open up my sore, lesions,
ulcer, crack my skin open, bleeding, peeling my skin, exacerbate my lupus, and
all of you continue to re-order in retaliation more and more of the same cream.
You walk away from me when I try to address my medical complaints, you show upto
my door and ignore my complaints, you unlawfully give me an ultimatum of only one
medical issue per sick call slip/consult in violation of medical policy, how your
course of treatment is making my skin outbreaks worse, how I am refused numerous
times for months to be re-stitched, how I am denied examination when I sign up
for sick call that I am bleeding from my incision and kicked out the room without
being even examined, and all the delays and late treatment by the specialists,
and follow up visits being sent late or not at all, and how all of you almost
killed me on (3) three separate occasions, due to your incompetence and
deliberate retaliatory acts, etc.'' Plaintiff avers that, due to Plaintiff
invoking his First Amendment right to Freedom of Speech, resulted in the ("Cross
Influence’) to all the other defendants and medical staffs. Hughes V. Joilet
Correctional Ctr., 931 F.2d 425, 428 (7th Cir. 1991); Rauser V. Horn, 341 F.3d at
333 and Estelle V. Gamble, 429 U.S. 97, at 105. Plaintiff avers that, grievances
are not the only Method to express a First Amendment Constitutional Rights. Janus
V._AFSCME, Counsel, 585 U.S. , 201 L.Ed.2d. 924, 938-939, 2018 U.S. LEXIS
4028 (2018).
51
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 52 of 55

WHEREFORE: Plaintiff, Orlando Baez, respectfully requests th at this
Honorable District Court, take under serious consideration Plaintiff's Pro se'
Complaint and review the record by drawing all inferences in a light most
favorable to the party opposing the motion. To that end, respectfully request
that the Court to review the responsive filing of a litigant liberally. And
Reverse the - Honorable Magistrate Judge Lisa Pupo Lenihan's Report and

Recommendations, and Grant Plaintiff Summary Judgment in his Favor.

PRAYER
"FOR HE SHALL FOREVER PRAY FOR JUSTICE AND DUE PROCESS OF LAW"

Date: alr » 2020

Respectfully Submitted:

Lk Lig —

intiff/Pro ge!
“r. Orlando Baez, ID# CB/3721
SCI Phoenix Prison
1200 Mokychic Drive.
Collegeville, PA. 19426

 

 

52
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 53 of 55

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANTA

ORLANDO BAEZ, : CASE NO#. 2:-17-01375
Plaintiff,
Vs.
CIVIL ACTION
BYUNGHAK JIN, MD: et al.,
Defendants.
RETALIATION

CERTIFICATE OF SERVICE

I, Orlando Baez, Plaintiff, hereby certify that I am on this day serving a
true and correct copy of the foregoing document PLAINTIFF'S OBJECTIONS TO THE
REPORT AND RECOMMENDATIONS OF MAGISTRATE JUDGE LISA PUPO LENIHAN, upon the
parties indicated below, in the manner of First Class Mail Service.

SERVICE Via FIRST CLASS MAIL:

1) In The United States District Court For The
Western District of Pennsylvania

U.S. POSTOFFICE & COURTHOUSE

700 GRANT STREET.

PITTSBURGH, PA. 15219

2.) Alan S. Gold, Esq:

Gold & Ferrante, PC.

716 N. Bethlehem Pike, Suite-208#
Lower Gwynedd, PA. 19002

3) Maria G. Macus, Esq; Assist Counsel;
Pa. Dept. of Corr.

1920 Technology Parkway.

Mechanicsburg, PA. 17050

4.) Attorney General Office
1251 WaterFront Place. Mezzmine Level
Pitts, PA. 15222
Respectfully Sybmitted:
Lo

Date: » 2020 Tainti KO se’
Mr. Orlando Baez, ID# CB/3721

SCI Phoenix Prison
1200 Mokychic Drive
Collegeville, PA. 19426

 
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 54 of 55

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANTA

ORLANDO BAEZ, 2 CASE NO#. 22-17-01375
Plaintiff,
VS. 3
CIVIL ACTION
BYUNGHAK JIN, MD: et al.,
Defendants.
RETALIATION

WERTFICATION DECLARATION

I, Orlando Baez, Plaintiff, have read the foregoing document and hereby verify
that the matters alleged therein are true, except as to those matters alleged on
information and belief, and, as to those, I believe to be true. I certify under
the penalty of perjury, that the foregoing is true and correct pursuant to 28
U.S.C. 911746 and 18 Pa. C.S.A. §4904.

Dated: ILL » 2020

ces

Respectfully Submitted:

Flaintiff/Pro se“

ir. Orlando Baez, ID# CB/.3721
SCI Phoenix

1200 Mokychic Drive
Collegeville, PA. 19426

 
Case 2:17-cv-01375-DSC-LPL Document 155 Filed 02/24/20 Page 55 of 55

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

ORLANDO BAEZ, : CASE NO#. 2:-17-01375
Plaintif€,
Vs.
CIVIL ACTION
BYUNGHAK JIN, MD: et al.,

Defendants.
RETALIATION

CERTIFICATION STATEMENT

I, Orlando Baez, Plaintiff, have read the foregoing documents and hereby
verify that the matters alleged herein are true, except to hose matters alleged
in information and belief, and, as to those matters I believe to be true. I
certify under the penalty of perjury that the foregoing is true and correct
pursuant to 18 Pa. C.S. §4904.

Dated: aly / » 2020
ce

Respectfully Submitted:

LAheb Ei acre

(Plaintiff/Pro se’

Me. Orland Baez, ID# CB/3721
SCI Phoenix

1200 Mokychic Drive
Collegeville, PAs 19426
